Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 1 of 126




      EXHlBlr B (PART 2)
         Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 2 of 126


                                                                                        l.32

                                  D. Kleeberg        Ramsey   12/t9/r8

{




     1              A.        Not that, I was aware of'
     z               O.       Do you know whether your mother would

     3      ever have communications, written or verbal' with
     4      Lester Eber about t'he state of the Eber companies
     5      or the trust?
     6               MR. BROOK:         object'ion to the form'
     't              BY MR. RAMSEY:

     I               A.       I   knew theY sPoke'

     9               0.       How   do You know theY      sPoke?

    l-0              A.       MY   mother would teII me theY had         a

    t_1      conversation.
    1t               O.       okay, so in the instances when your
    l_3      moEher had any communicaLions             with Lester'   YOU


    t4       would generally learn about that from your mother?
    15              MR. BROOK: Objection to the form'

    l5               BY MR.       RAMSEY:

    L7               A.       ActuallY, ro'
    L8                   a.   OkaY.

    L9                   A.    There was nothing revealed in those
     20      conversations to         me '


     2t             O. She just said, "I spoke with Lester'rl
     22      withoub giving you any clue as to Ehe substance?
     z5             A. That is correct'

             JACK   W.    HUNT&AssocIATEs,fNc.-GIJoBAI.SCHEDULINGSERVICE
                                    l-120 T,ibertY Building
                              Buf falo,      New   York 1'4202 -   O16)      853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 3 of 126


                                                                                1_3   3


                             D   Kleeberg - RamseY' l2/L9 /La


1                 a        Did you ask about what the substance
z       was?

 3                A        No.

 4                o        Why not?

 5                A           at that time I did not want to
                           Because

 6      geb into subject,s t'hat could be detrimenEal to her
 7      well-being.
 8                    A.   Why   do you Lhink those subjects could
 9      be detrimental bo her well-being?
1_0                   A.     of what was happening to Eber
                           Because

1_L      Brothers and the problems that the company was
t2       incurring.
l-3                  Tf I'm understanding you correctly'
                      A.
l4       that couLd have been upsetting to your mother?
15              A. Yes.
t-6                   O.    So you wanted      t'o spare her as much as
I7       possible?
t8                    A.    That is correct     '


 L9             a. Let me show you what' has been marked as
 20      Exhibit L7. Let me know when you've had a chance
 2T      to review that (indicating) '
 22             MR. RAMSEY: Off the record'

 23                    (Whereupon, an    off-the-record discussion        was



          ,JACK   W    HUNT&AssocIATEs,INc.-GLoBALSCHEDULINGSERVICE
                                      I1-2O   LibertY Building
                           Buffalo,    New    York L4202 - OL6) 853-5600
            Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 4 of 126


                                                                              134

                                    D. Kleeberg - Ramsey - t2/1-9/18
{


        L      held,   )


        2                  BY MR.   RAMSEY:

        3             O. Have you had a chance to review Exhibit
        4      I7, Mr. Kleeberg?
         5            A. Yes '
         6            O. Have You ever seen that documenf
         'l    before?
         I                  A.    No.

         9            O. Exhibit L7 looks to be a letter dated
        t-0     December 15, 2OO9 from Lester t'o your mother?

        LL                  A.    Yes.
    (
        t2             A. Understanding that you hadn't seen it
        1_3     prior to t'oday, but it' IookE like that he's Ealking
        t4      generally about the recession and the impact on Ehe
        15      Eber business?
        L6                  MR. BROOK:      Objection to t'he form'
        L7                  BY MR.    RAMSEY:

        L8                  A.    Yes.

         t9                  A.    It's also discussing the inabil-ity   bo


         20     make       a dividend PaYment' that Year?
         2t                  MR. BROOK: Objection to t'he form'

         22                  BY MR.     RAMSEYI

         23                  A.    Yes.


                 ,JACKW.HUNT&AsgocIATEs,INc.-GI.,oBALSCHEDUI,INGSERVICE
                                    L1,zO LibertY Building
                           Buf fa1o, New York 1-4202 - Q16) AS:-5600
         Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 5 of 126


                                                                                           135

                                   D, Kleeberg     Ramsey        L2/ te /1"8



     1                A. In the second paragraph Lester writes'
     2        rrTo ease this burden, " resulting from the lack of

     3        the dividend Palrment ' "I proPose to make a Personal
     4        tax free gift to You in the amount of $5, 000.00
     5        which is enclosed.rl          Do you see    that sentence?

     6                 A.        Yes.

                           .     Do you have an underst'anding           whether
     7                 A                                             '
         I    that   payment was made        to your   mother?

         9             A.        No.

    10                     O.    Did you ever have any d'iscussions with
              your mother about Lester conveying to her some of
t   l_


    L2
         t-

              the problems that' the business was having?
    13                     A.    Any discussions    with her regarding the
    t4        business having Problems?
    15                     O.     With Lester, that she had discussions
     16       with Lester about the business '
     L'7             A. I'm sorry. Please say that again'
     l_8             O. I'11 starL over.
     L9                    Any discussions wit'h your mother about
               LesLer conveying to her either verbally or
                                                            in
     20

     2L        writing any problems t'hat t'he business was having
         22    in or around December of           2Oo9?

         23                MR. BROOK: Objection        to t'he form'

               .IACK   W       HUNT&AssocIATEs,INc..GLoBA],SCHEDULINGSERVICE
                                         LIzO l,ibertY Building
                                 Buffalo,   New   York L4202 -           O16)   e53-5500
          Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 6 of 126


                                                                                       r-3 6


                                    D. Kleeberg       Ramsey   L2 /1,e   /   t8



     1-               BY MR.        RAMSEY:

     2                A.       She would have     a discussion with               me


     3       asking   me what was        real1y going on with the
     4       company.

     5                O.       Okay, and was that' your testimony a few
     6       minutes ago t'hat you tried to soften the blow for
     7       lack of a better word so that she wasnlt upset?
     I                A.        WelI, I will          I will t'ake it one step
      9       further.                   with her would always
                              My conversaLions

    t0       refer back to, rrYou need to speak to your brother
(   1_L      to get clarification if you have any questions ' "
L   L2              O. OkaY, and I believe You told me in
    13        those instances when she did communicate with
    T4        Lester, she might teII you thaL she had
    L5        communications, but you were typically not privied
    L6        to the substance of those communications?
    L7               A. That is correct'
    l-8              O. Okay, and just to be clear' you haven'L
    L9        SeenExhibit:rTandyoudonttrecalladiscussion
    20        with your mother about her receiving a letter from
    21        Lester i-n December of          2009?

     22                 A.      That is correcE'
     23                  0.     I    show You what has been marked as


              .fACK W. HUNT & ASSOCIATES,       fNC. - GLOBAI' SCHEDULING SERVICE
                                        1L2o LibertY Building
                               Buffalo, New York L42a2 - (zr0) 853-5600
      Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 7 of 126


                                                                                      L37

                             D     Kleeberg - RamseY 'Lz/tg/fi


     1_   Exhibit. L8 (indicating)         .



     2             A.      OkaY.

     3             O.      Have You seen         Exhibit l-8 before?
     4             A.      No.

     5           O. The name ''SaIIy Kleebergrr is written                  on

     6    Exhibit 18, correct?
     7              A.     Yes.

     8              O.     Then    therers     some   handwriting below ita

      9             A.     Yes.

    1_0             O.     Does    the hand'writing appear to be that

r   t1
    l2
          of your mother?
                 A. Yes.
    L3              O.      It says,     I'Thank you    for the check' f
    L4    appreciate it,"          and then it's      signed ttSallYrrr

    1-5   correct?
    L6              A.      Yes.

    L7              O.It looks like a phoEocopy of some tlpe
    L8    of correspondence note or thank you not'e?
    19            A. That I couldn't answer'
     20             A.      Are you aware whether your           mom had


     2T    correspondence         or   Lhank you notes     that she would
     22    send.   to   PeoPJ-e   as   needed?

     23             A.      Was    I aware of?

           .JACKW.HUNT&AssocIATEs,INc..GIJoBALSCHEDULINGSERVICE
                            L120 T,ibertY Building
                           Buffalo,      New   York l,4202 -       Ot6)    eSS-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 8 of 126


                                                                                L38

                        D     Kleeberg - Ramsey 't2/19/Lg


l_            A.       Did she have correspondence notes that
2     she used?
 3             A.      Yee,

 4           O. Would t'his be consistent with one of
 5    those notes, its apPearance anYwaY?
 6           A. Yes.
 '7          0. Do You recall anY discussion or
 I    learning from any source that your mother received
 9    a personal check from Lester Eber to replace the
l-0   loss of a dividend        Palment?

11             A.      NO


t2             A.      She never shared       that with   You?

1-3            A.      No

l4           O. As you sit here today' do you have any
      reason to dispute Lhat sucb a check was sent
                                                   to
1,5

1,6   your mother bY l,ester?
l7             A.      No.

18                O.    That wouLd be consistent with Exhibit
 L9    18,   your mother thanking Lester for the           check?

 20               MR. BROOK: Objection        to the form'
 2l               BY MR.    RAMSEY:

 zz               A.    Yes.

 23               A.    I'm going Uo show you next what werve

       \TACK W.     HUNT&AssocIATEs,INc.-GLoBALSCHEDULINGSERVICE
                                  1'LZA   T'ibertY Building
                       Buffalo,   New     York r42o2 -        Ova)   853-5500
         Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 9 of 126


                                                                                   1_3   9


                                  D      Kleeberg - RamseY - L2/r9/18


     L      marked as ExhibiE        L9' Let me know when you've          had

     2      a   chance      to review it (indicat'itg) '
     3                 A.        OkaY.

     4                  O.       Have you had    a chance to revj'ew Exhibit
     5      t9?
     6                  A.       Yes.

     7                  A.                it before?
                                 Have You seen

     I                  MR. BROOK: ObJection to the form'

      9                 BY MR.       RAMSEYI

    10                  A.       Only with what has been provided to          me


(   11_      for this        case.
    'J,2            A' Okay, so yourve seen it in the context
    13       of this lawsuit? WeII, Let me identify it'
    1,4      Exhibit 19 is a handwritten letter from LesLer to
    l-5      SallY, correct?
    16              A. Yes.
    L7              O. fU's               dated, March   22, 2010' correct?
     18                 A.       Yes.

     1-9                 If I'm understanding what you just
                            O.
     2A      said, you've seen this document in t'he context of
     21-     this lawsuit and You didn't see it
     22      contemporaneously with it being sent back
                                                        in 2010?

L    23                     A.    That ig correct'

                JACK   W.    HUNT & ASSOCIATES,   INC. - qLOBAL SCHEDUI'ING SERVICE
                                          Lt2O LibertY Building
                                 Buffalo, New York l*4202 - O16) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 10 of 126


                                                                                 140

                            D     Kleeberg - Ramsey - t2/19 /LB


    1             A.  What's the subject matter of Exhibit
    a      Lg? What's Lester conveying to your mother?
    3           MR. BROOK: Objection to the form'

    4              BY MR.   RAMSEY:

     5             A.              financial situat'ion of
                           The current

           slocum and Lesterrs feeling of putting x amount
                                                           of
     5

     7     money into the comPanY'

     I            A. Exhibit 19 references a loan thaL
     9     Lester advanced to the company thaE he's sharing
    L0     with Your mother?
    Lt-           A. Yes.
(
    t2            A. It' also references a $4'000'00 check
    13     that he previously sent her to make up for the
    t4     elimination of a distribution?
    l-5            A.      Yes.

    16              O.     He then    a little   bit farther   down

    L7     Exhibit 9 indicates that he is enclosing an
    18     addit.ional personal check in t'he amount of
     1-9   $6, 0oo . o0?
     20             A.     Yes.

     2t             O.  Did you have a discussion of any of
            those items with your mother at about the
                                                      time that
     22

     23     this letter was written?

            JACKW.HUNT&AssocIATES,INc.-Gt,oBA],SCHEDUI.INGSERVICE
                            Ll,}O LibertY Building
                           Buffalo,   New   York ]4202 -       O16)   853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 11 of 126


                                                                              r_4   1


                        D. Kleeberg       RamseY        12/re/18



L              A.     No, I did not''
2             O. As you sit here today' do you have any
 3     reason to dispute the accuracy of what Lester
 4     provided to your mother, the $4'000'OO check and
 5     the   $6, OOO.00 check?

 6              MR' BROOK: ObjecEion       to the form'
 7              BY MR. RAMSEY:

 8              A.    No, I do not'
 9            O. Based upon what you knew about the
t_0    state of the business back in 2010' was the message
L1     that Lester was conveying to your mom that there
L2     were some financial- troubles and some business
L3     hardshiPs accurate?
l-4             MR. BROOK: Objection        to Lhe form'
15              BY MR.   RAMSEY:

t-6             A. That f wouldnrt know because I was
l7     never made aware of whaL was going on in Slocum'
 18           a. Okay, but as far as Eber Brothers' it
 1"9    had alreadY shut down, correct?
 20              A.    That is true'
 2l            O. OkaY, so do You have any reason to
 22     dispute the accuracy of what Lester was conveying
 23     to Your mother at that bime?

        JACK W. HUNT & ASSOCIATES'       INC' - GLOBAL       SCHEDULING SERVICE
                                 tt2o LibertY Building
                      Buffalo,     New   York   L4202        (?15) 8s3-s600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 12 of 126


                                                                               L42

                             D- Kleeberg       Ramsey   t2/LeltB


    1               MR. BROOK:      Objection to the form'
    2               BY MR.   RAMSEY:

     3              A.      My   only objection would be that it is
     4    very difficult         in a franchise staLe to be in a very
     5    difficult situaLion where you are not making money
     6    and that there has to be a tremend'ous amount of
     7    influx of      moneY.

     I           O. What specifically are you referring to
     9    in the fetter that, you're disagreeing with?
    10           A. WeIl, this money is being put into' if
    l-1   I'm noL mistaken, into Slocum, right?
    L2           O. I'm just asking you based on the letter
    1-3   what you are disagreeing with in the contenL of the
    L4    Ietter.
    1_5                MR. BROOK: You're asking him     to identify
    16    the   senLence?

    L7
                                            or the paragraph
                       MR. RAMSEY: The sentence

    1_8   or if he's d.isagreeing with the accuracy of what
    L9    Lester was conveying to his mother'
     20                BY MR. RAMSEY:

     2L                I only disagree with the amount because
                       A.
     22    I never saw that amount and nor was I ever told
I    23    that that was the amount that was going to be put

           ,JACK   W     HUNT&AsSocIATEs,INc.-GLoBALSCHEDUIJINGSERVICE
                                  LL2o LibertY Building
                            Buffalo,   New   York 1-4202 -   OL6)   853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 13 of 126


                                                                           143

                         D   Kleeberg -    RamseY   - t2/I9/18


 l-   in there, so I have no proof that that actually
 2    took place.
 3             9.    You     donrt know one way or the other?
 4             A.    No, I do not'
 5             O.     recaIl no discussions at alL with
                     You

 6    your mother about bhis l-etter, the subject
 7    discussed in this leLter, around the time it wae
 I    sent?
 9             A.    No, I do not'
10             MR. BROOK: Objection         to the form'
L1-            THE WITNESS: SorrY'

L2             BY MR. RAMSEY:

L3             A.    No, I do not'
t4             O.  I'm going to show you what'rs           been

15    marked   as Exhibit 20 for ident'ification
16     (Ind.icati*g).
t7             A.    OkaY.

L8             O.    Have You seen     Exhibit 20 before?
L9             A.    No, I have not'
20             A.    Have you seen        Exhibit 20 in the      conEext

2t    of this lawsuit?
 22          A, Yes.
 23             O.      okay, so much like the Previous

       .JACK W. I{IJNT   & ASSOCIATES, INC.     -   GITOBAIJ SCHEDULING SERVICE
                             l-1'20   LibertY Building
                     Buffalo, New     York 142a2 - (7L5) 853-s500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 14 of 126


                                                                              ]-44

                                  D. Kleeberg      Ramsey   rz/Le/t8


     1        document, You at          least had seen it Prior to this
     2        morning, bul if rtm understanding You correctlY,
     3        you didnrt    see    it    conEemPoraneouslY when    it   was

     4        sent?
         5             A.    That is correct'
         6             0.    This is a letter dated April 2, 20la
         7    from Lester to Your mother, correct?
         8             A.    Yes.

         9             O.    okay, and hets making an inviLation to
    1"0       havehercontributesomemoneytothebusiness?
    1_   l-            A.    Yes    '
(
    t2               O. Specifically he's indicating that $1'5
    L3        million in capital is needed and is proposing Lhat
    L4        he, your mother and Audrey split that three ways'
    l_5       right?
    1"6                MR. BROOK:         Objection to the form'
    T7                 BY MR.     RAMSEY:

    l-8                A.    I don't see Audrey's name there'
    L9                 O.    Okay, but your mother was offered            a

     20       one-third interest, correct?
     2t                A.    Yes.

     22                O,    In the second to last
     23                A.    No, backtrack for a second' No' that's

               JACK W. HUNT & ASSOCIATES,    INC. - GLOBAL SCHEDULING SERVICE
                                    i-120 LibertY Building
                            BuffaLo, New York 1'4202 ' OL5) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 15 of 126


                                                                                    L45

                               D. Kleeberg -       RamseY   - l2/1'9/rg


    t     not true.         CouLd you     restate that question?
    2             O    '     Of tfre    $1.   5 million that Lester
    3     references in that letter, h€'s asking your mother
    4     whethershewouldbeinterestedincontributing
    5     one-third of that, correct?
    6                 A.     Right'
    7                 In the second to l-ast paragraph of
                      a.
     8    Exhibit 20, Lester indicat'es that he's already
     9    advanced t,he company $500,000'Oo' Do you see that?
    L0                A.      In the    second ParagraPh?

    LL                O.      In the second to last'
(
    t2                A.      Second to last, Y€s'

    13                O.  also again discusses throughouE the
                              He

    L4    l-etLer some of the business difficulties that the
    15    companY's facing?

    L5                A.      OnlY the liquiditY, Yes'
    L7          a.            OkaY, and he indicates that' the

    1"8   proposed$l.5millionloaninthemiddleparagraph
    t9    would be secured by Eber Brothers Wine and Liquor
    20    andEberMetro'sequityinterestintheConnect'icut
    2L    business?
    22                A.      Yes   '

    23                O.      Did your mother have any discussion

           JACK   W        HuNT&AssoclATEs,INc.-GLoBAI,SCHEDULINGSERVTCE
                                     1120 LibertY Buil"ding
                             Buffalo,     New York     L4202 -     (716) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 16 of 126


                                                                         146

                               D   Kleeberg - RamseY - 72/t9/a8
t



     L    with you about this letter when she received it?
     2             A.     No.

     ?           O. es of 2OLO, did your mother have any
     4    issue, health issue or otherwise, that woul-d impede
     5    her ability to understand and comprehend documents
     6    that were sent to her?
     7           A. fn 201-0. [o.
     I           a. In other words, there           was no competency

     9    issue in     2010?

    10             A.     No.

    1L            O. The l-etter, Exhibit 20, also indicates
L   t2    that itrs enclosing copies of loan documents. Do
    13    you see that in the IasL ParagraPh?
    T4             A.     Yes,

    15             A, In the last sentence, Lester writes,
    l_6   "Final1y, please let me know if you would like any
    t7    additional information about Eber-connecticut LI.,c.'l
    l-8   Do you see that'?
    19             A.     Yes.

    20             O.     Were you aware     at the time in 2010 t'hat
    21-   any loan documents or proposed loan documenLs had
    22    been provided         to Your mother?
    23             A.     No.


          .tAcK   w.   HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                                  t3.2O LiberLY Building
                          Buffalo, New York 14202 - (71-6) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 17 of 126


                                                                                L4'7

                           D.        K3-eeberg     Ramsey   t2/re/L8


 L           A. I'm going to show you what wetve marked
       as Exhibil 2t. It's a relatively thick stack of
 3     documents, so Irm noE going to ask you to go
 4     through all of them. Take as much time as you want
 5     to review Lhem. I just have a couple of questions
 6     on them. It' won't be long (indicating) '
 7           A. So why don't you ask the questions                     and

 8     then point me to where you want me to read?
 9            O. Okay, the first two pages of Exhibit                     2l'

l-o    appear bo be a d.ocument entitled Non-Disclosure
L1     Agreement. Do You see that?
t2                 A.     Yes.

L3            O. IL looks like itrs fiLl-ed out for SaIIy
L4     Kleeberg to sign and is dated April 2' correct?
l-5                .A,.   Yes    .



16                 a.     2010, correct?
T7                 A.     Yes.

L8                 O.     The second page,           it's not signed by
l-9    your mother, correct?
20                 A.     Correct.
2I                 A,  right, fqllowing the Non-Disclosure
                          A11
 t')   Agreement, it looks like a Guaranty Agreement or a
 23     loan document' correcL?

        JACK   W    HUNT&AssocIATEs,INc.-GLoBALSCHEDULINGSERVICE
                                  L1-20          LibertY Building
                          Buffalo, New           York L4202 - O16) 853-s600
      Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 18 of 126



                                                                              L4I

                             D. Kleeberg      Ramsey       L2/te/1.8

{
     l_             MR. BROOK: Objection       to the form'
     2              BY MR.   RAMSEYI

     3              A.    GuarantY?

     4           O. Let me try it this way rather than go
     c    page by page. Exhibit 20 references loan documents
     6    Lhat Lester was supp3-ying to your mother, correct?
                          Yes.
     7
                   .A.
     I              a.    Do you have any reason         to dispute that'
     9    the loan           that Lester was referencing were
                      documents

    1_0   actually supplied to your mother for her review?
    1_L          A. Do f have any reason to disPute iE?
(
    L2              a.    Yes.

    1_3             A. I cannot really respond to thab because
    L4    my mother never brought it up lo me, so f have no

    15    id.ea whether she received it or not '
    1,6           a. Right, she didn't discuss it with you?
    t7              A.    No.

    t8              O.     Yes, but you hadnrt learned from any
    l_9   other source that no loan documents were, in fact,
    20    everprovidedtoher,theproposedJ'oandocuments?
    2a              A.     Right.
    22              MR.   RAMSEY:      Off the record.
I    23               (Whereupon,   an off-the-record discussion        was


           .JACK   W, HUNT & ASSOCIATES, TNC. -        GLOBAL SCHEDULING SERVICE
                                   Ll.2O LibertY Building
                          Buffalo, New York :-4202 - (7]-6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 19 of 126


                                                                           ]-49

                             D- Kleeberg -          RamseY    - L2/L9/L8


     L    held. )
     2              MR. RAMSEY:       We'II break for lunch aE this
     3    poinL.
     4              Whereupon,     at     12:   L0 PM, the parEies broke
     5    for a lunch break until               1"2:55 PM')

     6              BY MR.   RFTIVISEY:


     7              O.   A11    right, back on the record, ready to
     I    continue, Mr. Kleeberg?
     9              A.   Yes,

    t-0          O. I show you what werve marked at Exhibit
    11    22 for identification (indicatitg) '
L   7.2             A.   OkaY.

    13              O.   Have you ever seen  Exhibit 22 befote?
    l4              A.   Before? Can you give me a time frame?
    l_5             O.   Sure, as you sit' here today, have you
    t6    ever seen Exhibit 22 before?
    1,7             MR. BROOK: Before todaY'

    t_8             BY MR.   RAIVISEY:


    t_9             a.   Before todaY.
    20              A.   Before today?
    2L              A.   Yes.

    22              A.   Yee.

     23             O.   Okay, and then let me jump ahead and

           ,]ACK W. HUNT & ASSOCIATES,    INC. - GLOBAL SCHEDULING SERVICE
                                 l-r20 LibertY Building
                         Buffalo, New York ]-4202 - (7L6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 20 of 126



                                                                        150

                          D. Kleeberg -      RamseY   -   12/1"9/1-8




 L        see if I can short circuit t'his ' Is this anolher
 z        example of a document that you've seen in
     ?    connection wit,h this lawsuit that you didn't see at
     4    the Lime it purports to have been created?
     5           A. That is correct'
     6           O. Exhibit '22 is another letter from
     7    I-,ester to Your mother, correct?
     8             A.    Yes.

     9             O.    This one is dated APril 27'          201-0?


L0                 A.    Yes.

l-   1_          A. In sum and substance, ExhibiE 22 is a
L2        Letter in which LesLer's conveying to your mother
13        his thanks for considering the investment
l4        opport,unity he discussed earlier and that he
l_5       understands she's not looking to take that up? Is
L6        t.hat a fair   summarY   of it'?
 1,7               MR. BROOK:    Objection' Objection to the
 18       f orm.

 L9                BY MR.   RAMSEY:

 20                A.    Yes.

 2L                O.    Did your mother ever convey to you that'
 22        shehadturneddowntheopportunitytoinvestmoney
 23        in the Eber   comPanies?


           JACK W. HUNT & ASSOCIATES, INC. - GLOBALSCHEDULING
                                                              SERVICE
                              L1'2o LibertY Building
                      Buffalo, New York t4202 - OL6) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 21 of 126


                                                                            151

                           D. Kleeberg - Ramsey - L2/L9/1'8


1             MR. BROOK: Objection                  to the form'
t             BY MR.       RAMSEY:

 3            A.       No, I never had that discussion with
 4    her.
 5            O.        is Lhe first time that you learned
                       When

 5    t,hat your mother had been presented with such an
 7    opportunitY?
 I                MR. BROOK: Objection Eo              the form'
 9                BY MR.   RAMSEY:

l_0               A.   During our             during this lawsuit'
11                okay, so until You received some
                  O.
t2    documents or other informat'ion in this lawsuit'
l_3   that   was unknown      to     You?

L4                A.     That is correct        '


15           O. f show you what werve had marked as
16    Exhibit 23. Let me know when you've had a chance
T7     to review t'hat (indicating) '
l_8           A. OkaY.
 t9           A. At1 right, I'11 tell you what' In the
 20    interest of time, I'fil going to show you Exhibit 24
 2t    at the     same   time and ask you questions about bot'h
 22    of them (indicating).
 23           A. OkaY'

       JACK   W    HUNT&AssocIATES,INc.-GLoBA],SCHEDULINGSERVICE
                                     1-l-20   Liberty Building
                       Buffalo,       New     Yark L4202 - (?L6) 853-5600
            Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 22 of 126


                                                                                         Ls2

                                   D. Kleeberg       Ramsey    L2/te/L8



           t-           A. ,Just to set the table' Exhibit 23 is an
            .)
                 October 27, 201-0 Letter from LesEer to your mother
            3    and Exhibit, 24 is a November ].9, 2010 }etter from
            4    Lester to Your mother, correct?
            5                A.   Yes.

            6           O. Prior to this lawsuit, had You ever
            7    seen either Exhibit' 23 or ExhibiL 24?
            I                A.   No.

            9           O. Have you seen either or both of               these

           10    exhibits in the conLext of this lawsuit?
           1l_               A.   No.

           I2                O.   You've had a chance to read      them?

           1_3               A.   Yes.

           1,4          O. For examPle, Exhibit 23 first' it
           L5    appears to be a lett'er indicating to your mother
           16    that health care costs coul-d be covered in whole or
           I7    in part from principal from the trust?
           18           A. Yes.
           t_9               O.   Did you ever have any discussions with
           2A    your mother whether or not there was a
           2L    consideration for using trust assets to pay for her
            22    health care costs?
\.          23               A.    No.
     -_,



                  JACK   W    HUNT&ASsocIATEs,INc.-GLoBALSCHEDULINGSERVICE
                                             1,lz} LibertY Buil-ding
                                  Buffalo,   New   York :.4202 '       ot6)   853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 23 of 126


                                                                                  153


                             D. Kleeberg -       RamseY   - L2/19/LB



    l_             O.     Tn 2010, October of 2010' how were your

    2      mother's    hea1Eh care costs paid for generally?

    3              A.       How    were theY Paid for?

    4              a.       Yes.

     5             A.       f do not    know'

     6             a.       Was she on Medicare?

     7             A.       In    20LO she   could be' I don't    know'

     8             O.       Do you know whether she had any privat'e

     9     insurance or supplemental insurance?
    1"0            A.       f donrt know'
                                       ever discussed any of your
t   LL

    1t
                   O.       Had you

           moLher's heaLth issues or health expenses
                                                     with her?

    1-3           A. No, she never brought it uP to me'
    14                 A.   Who    would your    mom   have spoken with

    l-5     about, issues Like       that' either healt'h concerns or
    l_6     the PaYment of healt'h care costs?
     l7                A'    Healt'h concerns would be with       my


     18     sister.     Health costs I have no idea'
     1-9               O' other Lhan t'he health care          expenses

            that Exhibit 23 is discussing' were you ever
                                                          aware
     20
                                                        for any
     2L     of any principal from Lhe trust being used
                                                period?
     22     other purpose in or about this time
     23                A.    Could You be more sPecific?

                                 & ASSOCIATES, INC ' - GTJOBAL SCHEDULING
                                                                             SERVICE
            JACK   W    HI-INT
                                       l-l-20 T'ibert'y Building
                                                York :42OZ -     (7L6) 853-5600
                            Buffalo,    New
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 24 of 126


                                                                               154

                          D. Kleeberg      Ramsey     L2/te/L8



1             O. Sure, the subjects of both Exhibit' 23
2      and Exhibit 24 is using principaL from the
                                                  t'rust to

3      pay or proposing to use principal from the trust to
4      pay for your momts health care costs' Irm
                                                   whether
 5     wondering if you were aware from any source
 6     the principal from the trust was used to pay either
 7     other individualrs healt'h care cosLs or oLher costs
 8     not related to costs that' certain individuals might
 9     have?

10              MR. BROOK: Objection         to the form'
1l_             BY MR.     RAMSEY:

t2              A.       You mean    outside of   mY mobher?

l-3             O.       Yes.

t4              A.       Yes'

1"5             O.       All- right, well'   who were You aware of

L6     that were receiving       Payments    from the trust,

L7     princiPal PaYments?
1B              A.       MY niece '

 1"9                O.   Erica Stein?
 20                 A.   Yes.

 2L           O. We' 11" t'alk about Lhat a bit more in a
        moment, but were those for costs associated
                                                    with an
 22

 23     illness

        JACK   W.    HUNT&AssocIATEs,INc.-GI,oBALSCI{EDULINGSERVICE
                                 Ll-zO   Libert'Y Building
                         Buffalo, New    York 1-4202 -       Q16)   853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 25 of 126


                                                                                   L55

                               D, Kleeberg -      Ramsey   - t2/I9/t8


    l-              A        Yes.

    2               O        (Continuing) that she had?
    3               A        Yes.

    4               O.       Exhibit 24 indicates l'esLer indicating
     5     to your mother that he had been paying her medical
     6     bills from his own personal resources ' Do you see
     7     that?
     I              A.       Yes.

     9              O. Did your mother make you aware in any
    10     way Ehat Lester was paying this money out
                                                     of his

    l_1    pocket for some of her medicaL costs?
L   T2                 MR. BROOK:      Objection to the form'
    t-3                BY MR.    RAMSEY:

    t4                 A.     No.

    15            O. Do you Lrave any reason to dispuLe the
    16     accuracY of Lhis l-etter?
    L7            MR. BROOK: Objection to the form'

     t_8                BY MR.   RAMSEY:

     I9                 A'    I would not' know because I       was not

     20     aware   of this.
     2L                 O.    Your mother didnrt share that with you?

     22                 A.    No'

     23                 O.    V{as   t'here ever a time when your       moEher


            JACK   W     HUNT&ASSOCIATES,INC.-GLOBAT'SCHEDULINGgERVICE
                                        1120 Libert'Y Building
                             Buffalo,      New   York L4202 -     llte) es:-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 26 of 126


                                                                         156

                          D     Kleeberg - RamseY - L2/19/L8

{
    1     needed some type of procedure, health care related
    2     expense, where she was unable to afford it'?
    3            A. No.
    4            O. I should ask you this with respect to a
    5     couple of the previous exhibits and you can flip
    6     back to them lf you need Eo' The invitation by
    7     Lester to make a one-third contribution of that
     I    $1.5 million, at that time did your mother have the
     9    assets to do that, if she had so      chosen?

    L0           A.   f don't know. I don't know'            She never

    L1    discussed that with me'
(
    t2           O.      Who    would she discuss her personal

    13    assets with?
    L4           A.      NobodY.

    15           MR. BRoOK: Objection        to t'he form'
    16           BY MR.    RAMSEY:

    L7           O.      Would she discuss that' wit'h Lisa?

    18           A.      No'

    l_9         O. Did she have an adviser' a financial
    20    adviser, that she used? Do You know?
    2L           A.      Yes.

    22            A.     Who was Ehat?

    23            A.     Daniel AbeLson, A-B-E-L-S-O-N'

           JACK W. HUNT & ASSOCIATES, INC'- GI'OBAL SCHEDULING SERVICE
                                          Building
                              L1-20 LibertY
                       Buffalo,NewYorkI42O2-(7]-6)853-5600
          Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 27 of 126


                                                                                              157

                                       D. Kleeberg         Ramsey    t2/te/t8
,t




         L              A'           Where     is Mr. Abelson located?
         2              A.           Buffalo,    New York'

          3             O.           rs he with a firm or is he on his          own?

          +             A.           He is a financiaL adviser'
          5             O.           With a practice group or is he on his
          6    own?

          7             A.           On his own.

          I             O,  Is it your understanding that financial
          9    decislons that you knew that your mother had to
         10    make woul-d be made in consultation with ur '


     f   1l_

         l2
               Alrelson?
                        MR. BROOK: Objection                 to the form'
         L3             BY MR,          RJAMSEY:


         L4             A.           She never t'old me       that' but t'hat   was


         15    who       that  her financial adviser'
                                     was

         L5           A. I believe you told me that Lisa is bhe
         L7    executor or was t.he executor of your mom's estate?
         l-8                A.        Yes.

         L9                Did Lisa discuss with you the asseEs
                            O.
         20    that were included in the estate at the time of
          2L   your    momr      s   deat,h?

          22                A.        Yes.

          23                O.        gased on those discussions        with l'isa'

                JACK   W.    HUNT&ASSOCIATES,lNC'-GLOBAI'SCHEDULINGSERVICE
                                                 1,t2O   LiberEY Building
                                     Buffalo,     New    York I42a2 -       O16)   853-5500
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 28 of 126


                                                                                158

                            D     Kleeberg - Ramsey' t2/19 /tg


    L    would your     mom     have had. the assets   in   201-0   to   make

    2    the $500,000.00 investment' that Lester was
    3    offering?
    4              MR. BROOK: Objection       to the form'
     5             BY MR.   RAMSEY:

     6             A,    Yes.

     7           a. The 4 , o0o, approximateJ-y $4, 000 ' 00, a
     I   mont.h that you received from investments, is that,

     9   the source of those monies, Bl inherit'ance from
    10   your mother?
    LL             A.    Yes.

    L2             O.Is it your understanding Ehat Lisa
    13   receives approximately the same amount as far as an
    t4   inheritance?
    15             A.    No'

    t6          A. You donrt understand one way or the
    17   other or thatrs not your understanding?
    18          A. Itts not mY understanding.
    19             O.    What does     Lisa receive on a monthJ-y
    20   basis ?
    2L             A.    I have no idea.
    22             O.    So you don't know one way or the other?
(
    23             A.    T, correct.

         JACK W. HUNT & ASSOCIATES,     INC, - GI'OBAI SCHEDULING SERVICE
                                1120 Liberty Building
                        Buffalo, New York L4202 - (716) 853-5500
         Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 29 of 126


                                                                                          159

                                   D. Kleeberg        Ramsey       L2/re /L8

{


        L               a.        Okay, so you just don't know one way or
         2     the other?
         3              A.        I donrt   know one way     or the other'
         4            O. I show you what is marked as Exhibit
         5     25. Let me know when you've had a chance to review
         6     that (indicating).
         7            A. okay.
         8            a. Exhibit 25 is another lett'er from
         o     Lrester to Your mother, correcL?
        r_0              A.       Yes.

                         MR. BROOK: Objection           to t'he form'
    r   1L

        T2               THE WITNESS:           Oh, Irm sorrY'

        1"3              BY MR.       RAMSEY:

        L4               A.       Yes.

        15               MR. RAMSEY: What's           the objection?
        r-6              MR. BRooK: ThatIs           not l,ester's signature     on

        L7     ir.
        18                   MR. RAMSEY: oh, yourre       right'' I apologize'
         1_9                 BY MR.   RAMSEY:

         20                  O.    Itrs on IJester Eber's letterhead' is
         2L     that correct?
         22            A' Yes.
         23            o. ILrs dated              December   13'   2Al0?


                .]ACK   W.    HuNT&ASSoCIATES,INc.-GLoBALSCI{EDULINGSERVICE
                                          1-t2O     LibertY Building
                                  Buffalo, New      York L4202 - (71'6)        853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 30 of 126


                                                                          160

                         D   Kleeberg - RamseY - t2/t9/I8


    L            A.    Yes

                 O.  Is this another one of the document
    3    where you've seen in the context' of this lawsuit
    4    but did not see it contemporaneously with when it
    5    purports to have been sent?
    6            A.    NO


    7             O.   This is something you saw prior to the
    I    lawsuit.?
    9             A.   NO


    10            A.   When was    the first' time you'd seen this
    L1   document?
(
    L2            A.   TodaY.

    13            O.   OkaY, soin the context of t'his
    14   lawsuit', You haven't had a chance to review Exhibit
    L5   25?

    16            A.   ThaL is correct'

    l7            a.   Yourve had a chance       to review it after
    1-g Irve handed ic to You though?
    l-9        A. Yes '
    20         O. It Looks to be a letter to your mother
    2l    again on Lester Eber's leEterhead from an
    22    individual, 'fanet Lissow '       Do you know who JaneL

    23 l,issow is?

          JACK   W. HUNT & ASSOCIATES, INC' -      GLOBAL SCHEDULING SERVICE
                                  L1,zO   LibertY Building
                       Buffalo,   New     York 1'4202 - (71-6) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 31 of 126


                                                                                         161

                              D. Kleeberg      RamseY     L2   /re / 1"8



L                 A.     Yes.

2                 a.     Who    is   she?

3                 A.     IJester' s Personal secretarY         '

                  O.     Do you know whether from time              to     t'ime
4

 5       Lester would have his personal secretary                  send

 6       corresPondence on           his behalf?
 7                A.     Yes.

 I                A.     okay, so iL woul-dn'b be unusual that
                                                       Lo
 9       ,Janet Lissow would be sending correspondence
r_0      your mother on Lester Eber's letberhead?
Ll-               MR. BROOK: Objection t'o         the form'
L2                BY MR.      RAMSEY:

1_3               A.           I donrt' think that would be
                          I don't
         the norm. I think Lester would be the one
                                                    who
L4

1"5      would be sending them'
L6                 O.     OkaY,      but this is his    Persona1

 t7       secreLarY     anYwaY?

 l_8               A.     Yes.

                 0. okay, and t'he substance of Exhibit
                                                          25
 L9
                                               rnother that
 20       appears to be a confirmation to your
          she's decided to manage the payment of
                                                 her medical
 21.

          bills on her own? That's what the letter
                                                     says
 zz

    t?    anyway?

                                                                       SERVICE
          ,IACK   W.   HUNT    & ASSOCIATES, INC' - GLOBAI' SCHEDULING
                                     Lt2O LibertY Building
                          Buffalo,      New   York L42O2 -          O16)      853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 32 of 126



                                                                           t62

                           D   Kleeberg - Ramsey - l2/L9/Lg


     1-          A.    Thatrs what the letter      says '

     2           O.    Based uPon what You      told   me   a   few

     3    minutes ago about the assets in your moLherrs
     4    estate at the time of her death, is it fair to say
     5    that she had enough assets to pay for her own
     6    medical bills?
     7           A.    Yes.

     I           O.   I undersLand you weren't privied to
     9    these discussions at the time Lhey were happening
    l_0   back in 201-0, but have you learned t'he reason why
          there was a considerat'ion t'hat she was going to be
r   L1_


    T2    receiving principal Eo go towards medical             expenses

    13    when sfre was   able to independently cover her
    I4    medical costs?
    1-5          MR. BROOK: Objection        to the form'
    L6           BY MR.'   RAMSEY:

    l7           A.    There wag never a discussion'
    l-8           A.   You     don't   know one way   or the other?
    19            A.   No, I do not'
    20            a. I show You what'ls been marked             as

     2L    Exhibit 26 (ind.icating)     .



     22           A.      OkaY.

     23           O.      Exhibit 26 is an e-maj-l from an Elliott

           .]ACK W. HUNT & ASSOCIATES, INC '  - GI'OBAI' SCHEDULING SERVICE
                                 LL20 LibertY guilding
                       Buf f alo, New York L4202 - 01"6 ) 853 - 5600
         Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 33 of 126


                                                                                  153

                                   D. Kleeberg        RamseY   L2    /Le /1"8

t



        1     Gumaer   Lo an R. Hawks at cnb'com' is that accuraLe?
        2              A.        Yes.

        3               A.       Is that    what'   it PurPorts to    be?

         4              A.       Yes.

         5              O.       Prior t'o todaY, had You ever         seen

         6    Exhibit 26?
         7           A.          No.

         I              O.       Have you had       a chance to read it after
         9    rrve handed it Lo You?
        L0           A. Yes.
        1_L          O.                 of the e-mail from Mr'
                                 The eubstance

        t2    Gumaer to    and I'11 represent to you it is Rick

        l_3   Hawks at cNB again is dealing with the

        14    possibility of the trust paying your motherrs
        1_5   supplemental medical expenses' correct?
        16              A.       Yes.

        L7                It looks like on the third or so line
                            O.
        1_8   that it would have been intended to continue her
        L9    Medicare suPPlemental insurance?
        20                  A.    Yes.

         2t                 A.    Okay, and then the next sentence goes
         zz    on to say thab in sum and substance Lester                   had

    l    23    maintained the cost of that' from his personal

               JACK    W.    HUNT&AgsocIATEs,INc..GT,oBA],SCHEDUI,INGSERVICE
                                            LL2A    LibertY Building
                                 Buffalo,    New    York L42o2 - 016) AS:-5500
         Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 34 of 126



                                                                                  ]-64

                                 D. Kleeberg -    Ramsey   - I2/Lg/rg
{
     1_       resources for some Period of time?
     z                A.       Yes.

     3                 A.      Again you have no recollection of any
     4        discussion with your mother about any supplementaL
         5    medical expenses or the fact bhat Lester was paying
         6    them?

         7             A.      No.

         I             O,      Do you know whether your mother had any

         9    of those discussions with         anyone else?

    10                 A.      No, T do not'
    l-   1-          A. Have you ever discussed Lhat' issue wit'h
(
    L2        either Lisa St.ein or AudreY HaYs?
    13               A. No.
    t4               O. f show You what has been marked ae
    15        Exhibit 27 (indicatitg) '
     15                A.      OkaY.

     l7              O. Had you ever            seen   prior to today'   had

     18       you seen Exhibit 2??
     L9                   A.   No.

     20                    Exhibit' 27 purports to be a listing of
                          o.
     2L        medical expenses of your mother paid by Mr' Eber'
         22    Lester Eber, in 20L0 ' Is that what this appears to
         23    be   anYwaY?


               .JACK W.    HUNT&AssocIATEs,INc.-GTJoBALSCHEDULINGSERVICE
                                     1l-20 Liberty Building
                               Buffalo,   New   York L4202 -     (715) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 35 of 126


                                                                                         165

                                 D. Kleeberg            Ramsey   t2 /Le   /'J"8




     1               A.        I donrt see where it says that Lester
     2     paid these.
     3               o.        Right at the top, the toP l-eft-hand
     4     corner of the         Page.

     5                  A.     "saIly Kleebergrs expenses paid'r, oh'
     6     'tPaid by Mr            , sorry, Y€s.
                                Ebertr

                        o.   It looks like the total amount in                    20L0

     8     anyway       at teast set forth on Exhibit 2'7 was a
     9     litt.Ie over $6, 000.00?
    1-O            A. That is correct'
    t_1                 0.     Any discussion once again that' you had
(
    L4     with your mother in                201-0   about medical expenses

    1_3    that Lester was PaYing?
    L4            A. No, she did not have any discussion
    L5     wit.h me on medical expenses except that she always
    r-6    said that whatever my father got                   when he passed

    1"7    away she would receive the same'
    l-8           O. Did You take that to                     mean   she was going

    L9      to receive it in period'ic distributions or in                        a

    20      lump    sum?

     21"                 A.     I have no idea'
     22                  O.     You took that to include covering her

     23     med.ical expenses,           if    necessarY?


            .]ACK   W        I{UNT&AssocfATEs,INc.-GLoBALSCHEDULINGSERVICE
                                        l-L20 LibertY BuiLding
                                Buffalo, New York ],4202 - (7L6) es:-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 36 of 126


                                                                              166

                         D. Kleeberg         RamseY   L2/te/L8



1              A. I took it as whatever my faLher was
2     receiving, which I did not know what he was
3     actually receiving, that she woul-d receive the
4     exact same amount and that was a promise made to
5     her when mY dad Passed away'
6            O. When you say rrreceive the exactr             same

7     amounLr',did you have an understanding whether thab
 I    was a regular distribution, in an as needed payment
 9    or   what?

L0              A       No, I assumed that it was something
L1    that   was    given to my father on a monthly or annual
L2    basie.
t3              a.      okay, and do you have any knowl"edge one
L4    way    or t.he ot.her whether your mother did' in fact'
l-5   receive wLratever your dad had been receiving?
1-6             A'      Irm sorry'        Please rephrase that'

L7           a. Do you have any knowledge to confj'rm
l_8   whether or not your mom received what your dad had
t9    been receiving as you envisioned was what was
20     intended?
2I                 MR. BROOK:      Objection to Ehe form'
22                 BY MR.   RAMSEY;

23                 A.    I have no knowledge as far as actually

       ,JACK   W. HUNT & AssocIATEs, INc. - GLoBA],         SCHEDULING SERVICE
                             tL2O LibertY Building
                        Buffalo,    New   York 74202 -      Qt6)   853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 37 of 126


                                                                              ]-6'.1


                          D. Kleeberg -   RamseY      ' l2/:9/t8


     1    seeing anYthing.
     2           O. Okay, and specifically with respect to
     a    Exhibit 27, the medical expenses, do you have any
     4    reason or basis to dispute that this amounL was
     5    paid for your mobher's medical expenses by Lester
     6    in   20L0?

     1             A.   No.

     8           A. Ir11 show you what has been marked as
     9    Exhibit 28 (indicating)  .



    Lo             A.   OkaY.

    1l_          O. Prior to todaY, had You ever seen
{
    t2    Exhibit 28?
    13           A. No.
    t4           O. Have you had a chance to review Exhibit
    L5    28?

    L6             A.   Yes.

    L7             O.   Generally speaking, is it a letter to
    18    your mother seeking consent to the trust to making
    19    distributions for Lhe benefit of Erica Stein?
    20             A.   Yes.

    2t             O.   Were you aware    at   some   point a request
    22    wasmadetot.hetrustbeneficiariestoconsentto
    23    such distributions?

          ,JACK W. HUNT   & AssocfATEs,   INc' -   GLoBAl, SCHEDUI,ING SERVICE
                                L1,2OLibertY Building
                        Buffalo, New York 14202 - Qr6)             853-5600
      Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 38 of 126



                                                                               168

                                D. Kleeberg       RamseY      L2   /te / 1"8



     L               A.       Yes.

     2               O.       How    did   You become aware   of that?
     3               A.       MY   sister    made me aware   of it'
     4               a'       When    do you recall your sister making

     5      you aware of it?
     6             A. Gosh, probably a few years' maybe four
      7     or five years, I'ilI no! sure on the dat'e' but it was
      I     sometime after my niece had her liver transpLant'
      9            O. Do you know whether your sister had
    10      conversations with your mother encouraging or
            confirming that your mother would consent Eo
                                                          such
    r_ 1_



    L2      distributions?
    13              A. Yes.
                   a. Ultimately, as you undersLand it'
                                                        your
    L4

    15      mother did consent?
     16                  A,    Yes'

     r'7            a. Do you know t'he amount of money f rom
     18      the trust either in sum or in whatever
     L9      distributions it' was senL out thaL Erica Stein
     20      received?
      2L                 A.    Not at the time'
                    O. As you sit' here today' do you have
                                                             any
      22

             sense of how much money Erica Stein
                                                 received in
I     23


             ,IACK   W    HUNT&ASSOCIATES,INC.-GI'OBA]'SCHEDUI'INGSERVICE
                                    1l-20 Liberty Building
                            Buffalo, New York L42a2 - QL6) 853-5600
      Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 39 of 126


                                                                                  1,69


                               D, Kleeberg -   RamseY    - t2/I9/I8

i.


     1     distributions?
     z             A. Ihaveagense'
     3              O.   Whatrs Your sense?
     4              A. r think it was $1,100'00' someLhing
      5    like that, or l-,200'something' somewhere in that
      6    neighborhood.
      7             a.   On     a monthlY basis?
      I             A.   Irm not sure'
      9             O. The $l-,100'oo or $1'2oo'oO' ls that the

     10    total amounE of your understanding or is that the
     tl-   amount   of the distribution        however   often it
 L   L2    happened?

     L3             A.     I       the impression -- and again
                               was under

     t4    my numbers might be incorrect    that thie was paid
     1_5   on a monthlY basis.
     L5             O.  In addition to your mother' was it your
           understand'ing that the other trustees had to
                                                          sign
     l7
     18    off on those distributions?
     1"9          A. That is correct'
      20          A. One of the trustees            was Lester Eber?

      2I            A.     Yes.

      22            a.     Itrs your understanding that'         he

      23    consented as well?

            ,JACKW.HUNT&AssocIATEs,INc.-GLoBA],SCHEDUIJINGSERVICE
                             LL2A LibertY Building
                         Buffalo,     New   York L4202 '        Oa6)   853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 40 of 126


                                                                          L70

                            D    Kleeberg - Ramsey - I2/].9/Ta

{

    1_          A.        Yes.

    2            O.       Do you know who      the other trustee   was?

     3           A.       It would be Gumaer'
     4           O.       Elliott    Gumaer?

     5           A.       Elliott    Gumaer'

     6           O.       As far as you know, was there ever any
     7    objection from anyone to the distributions for
     I    Erica Stein's benefit?
     9           A.       Yes.

    L0           a'       Who objected?

    Ll-          A.       David Eber.
    l2           a.       Who's David Eber?

    l_3          A.       David Eber is Lester Eberrs son'
    L4           O.       Vlhatrs your understanding of what David

    L5    Eber's objection        was?

    t6           A.       David Eber did not' think it' was fair to
    t7    start taking money out of the trust'
    18           O. Where did you learn that information?
    t9               A.    From Pavid    himself'
    20               O.    When   d.id he convey that to   You?

    2L               A.    after the requegt was made and the
                           Soon

     22   letter went out, the letter went out reguiring
     23   everyone to sign off on it'

          ,JACK W.    HUNT&AssocTATEs,INc.-GIJoBALSCHEDULINGSERVICE
                                l-l2} LibertY Building
                                 New York 14202 - (716) gs:-5500
                          Buffalo,
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 41 of 126



                                                                                      L7I

                           D. Kleeberg -         Ramsey   - L2/19/1'8


L                A.      When     he conveyed his disagreement with
.)
       the proposal, was that an in-person conversation
3      you had with him or on the Phone?
4                A.      On t'he Phone '

 5               O.      Do you know where David Eber            lives

 5     currentlY?
 7               A.      I believe in New York'
 8               O.      What about at the time You had the

 9     phone conversation           with   him?

l-0              A'      Like I said, it was soon after the
l"L    request was made.
L2            O. Was he l"iving in the same location                       as


t-3    far as You know at that Point?
l4            A. In New York, I donrt                  know   if it     was t'he

l_5    same add'ress but in New York'

16             O. To your understanding' did David need
t7      to sign off on the distributions in order for that
 L8     t,o   haPPen?

 l-9                A.    Yes '

 20                 a'    Do you know          if he ultimately did      so?


 2t                 A.    Yes'

 22                 O.    So whatever concerns he had' he

 23     ultimat'ely agreed to the distributions?

        ,JACK   W     HUNT&ASSOCIATES,INC'-GLOBALSCHEDUL]NGSERVICE
                                      LibertY Building
                                      1-1.2A
                         Buffalo, New York 14202 - Ote)                    853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 42 of 126



                                                                                      172

                                D.   KJ-eeberg     RamseY   12/Le/18

(

    L              A.      Yes.

    2            O. I want to talk to you nexE about the
    3     lawsuiL itself
    4              A.      Mmhmmm,      Yes, Irm sorrY'
     5              MR'       I can mark this, if we need to,
                          RAMSEY:

     6    Brian, but I'm just referring to the Second Amended
     7    Complaint at this Point.

     I           MR. BROOK: WeII, if You're
                                              going to be

     9    referring to it, I think it should be marked'
    10              MR.   RAMSEY: Al-1       right, fair enough' Fair
    1L    enough.

    t2              The follow was marked for ldentification:
    l_3             KLEEBERGEXH.34Secondamendedcomplaint.

    t4              BY MR.      RAMSEY:

    15              O.      Now      this l-awsuit was filed in   201-6'

    15    correct?
    1"7             A.      Yes.

    18               O.         Irve had this marked as
                            OkaY, and

    t9    Exhibit 34 and feel free to refer to it if you need
    20    although f'm not going to ask at' this point' anyway
           any specific questions about the documenE'
                                                      but
     2t
     22    Exhibit 24 is designated as the              Second Amended

     23    Complaint. Are you aware Ehat there have been a

           .]ACK   W.   HTINT   & ASSOCIATES, INC' - GLOBAL SCHEDULING SERVICE
                                      LI2O LibertY Building
                            Buffalo,      New    York L4202 -     O16)     853-5600
      Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 43 of 126



                                                                                     173

                                D. Kleeberg       Ramsey     12/te/18



     1      coupleofversionsoftheComplaintfor].ackofa
     2      better word (indicating) ?
     3             A. Yes.
     4               A.       Each version al'l-eges    in   sum and

      5     substance t'hat you, Lisa and Audrey became aware of
      6     what I'11 call in your view the objectionable
      7     transacti-ons or actions that are the subject of the
      I     Complaint, you became aware of that in abouL                201-5


      9     agaresultofanJnternetsearchperformedby
    r-0     Lisa, ie that accurate?
    l_ 1-            A.       Yes.
(
    t2               MR. BROOK:          Objection to the form'
    t_3              THE WITNESS:          Irm sorrY'
    L4               BY MR.     RAMSEY:

    15               A.       Yes.

    16                   O. did You first learn of this
                              H<lw

    1,7     Internet search that Lisa performed?
    18             A. Lisa called me on t'he phone and told me
     19     to, I believe, look at these articles' I think she
     20     e-mailed them to me and Ehen asked me to geL back
     2t     to her with       mY   oPinion'
     r,.
                         a.   What were     the articles that    she

\    23      e-mailed. to you? What was the content?

             JACK   W.    HUNT&AssocIATEs,INc.-GLoBALSCHEDUI,INGSERVICE
                                    1L20 LibertY Building
                              Buffalo,    New   York 14202 -      Ote)    853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 44 of 126



                                                                               L74

                          D. Kleeberg        Ramsey   L2/l-e   /Ie


1               A.       There were a couple of articles that
      were written in the Rochester 'Tourna1 -- I think
3     it's the RochesLer Journal by a reporter t'hat
4     had originally started reporting about Eber
5     Brothers way back when we ended up liguidating the
 6    company and        then follow-up information t'hat        showed

 7    how Slocum and Sons was acquired'
 8           O. What, to your understanding' was the
 9    purpose of Lisa providing those articles to you?
10           A. That she was unaware that Slocum and
11    Sons was no longer a part or she was questioning
12    whether or not Slocum and Sons was stil-l a part of
L3    the Eber       comPanies.

a4              a.       What, if anything, did you do after
15    reviewing those articles?
L6              A.       I took       to think it through
                                    some Eime

L7    because I d.id' not bel-ieve that that actually took
l_8   place, and then after reading those articles and
t9    then d"iscussing it with an attorney that' I met               on

20    an airplane, believe it or not' I started to
2L    realize that there was something wrong in t'he way
22    t,hat was acquired.
23                  O.    What's the name of the attorney you

       .IACK   W.   HuNT&AssocIATEg,INc.-GLoBALSCHEDULINGSERVICE
                             l-l-20 LibertY euilding
                         Buffalo,    New   York L4202 -        Ot6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 45 of 126



                                                                            r75

                                D. Kleeberg   Ramsey    L2/Le/L8

(
     1    spoke with?
     2                A.      His first name's Steve' I canrt
     3    remember         his last   name

     4                a.      Do You have Stevers contact information

     5    anywhere         in your records?
     6                A.      I might.
     7                 I'11 ask You to look through your
                      a.
     I    records. If You have anY contact information, give
     9    it t,o your attorney' your current attorney'
    1_0               A.      OkaY.

                             I can provide that to you if
                      MR. BROOK:                                   you

L
    1"1


    I2    want. I can teIl" you more about that because
    L3    thatrs how I got the case.
    L4           Off the record.
    15                 (Whereupon,anoff-the-recorddiscussionwas
    1_5   held.   )


    L7                BY MR.     RAMSEY:

    18                a.           of the Complaint discusses
                              Each version

    L9    a 2OL2 transaction proceeding involving a company
    2Q    known as Alexbay. Are you familiar with that?

     2l               A.       Yes.

     22           a. Do you recall a conversation you had
     23   with l,ester indicating that you had first learned

           JACK W. HUNT 6. ASSOCTATES,         INC. - GLOBAIJ SCHEDULING SERVICE
                                      1l-20 Libert'Y Building
                              Buffalo, New York 1"4202 - OtA) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 46 of 126


                                                                      L76

                       D       Kleeberg - RamseY -   L2/1"9 /1'8




L     about that 2Ot2 Alexbay proceeding from Mark Stein?
2            A.      That' I?
3            A.      Yes   '

4            A.      No, no.
5            A.      We1l, first of aLI, who is Mark Stein?
6            A.      Mark Stein is my brother-in- 1aw' Lisa
 7    Stein's   husband.

 8           O.                  a conversation you had
                     Do you recalL

 9    with Mark separate and apart from the e-mail from
L0    Lisa with these articl-es talking about this 2oI2
L1    Alexbay transaction Proceeding?
1a           A' Prior to this?
t,              o.   Yes.

t4              A.   No.

15              O.   What about subsequent      to Lisa     sending

15    you those art'icles? Did you have any discussions
L7    with Mark Stein?
18          A. I brought it up to him just to see if
t9    he had anY inclination'
20           A. What do you recall Markrs response to
2L     be?
.>)             MR. BROOK: Itm going        to object and instruct
23     thewitnessnottoansweronthegroundsofl

       ,IACK W. HIJNT & ASSOCIATES,  INC. - GIJOBAIJ SCHEDULING SERVICE
                             lL2A Liberty Building
                     Buffalo, New York 1'4202 - (lte) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 47 of 126



                                                                              r'77

                         D. Kleeberg      Ramsey     L2 /   te /1,8



1     believe Mark Stein is an attorney and that he was
 2    seeking legal advice in that situation'
 3             BY MR.    RAMSEY:

 4              0.     Wel1, let me ask You this'           Did   You

 5    retain Mark Stein as an attorneY?
 6           A. No.
 7              O.     So you were asking him       brother- in-Iaw
 I    to brother-in-law?
 9              MR. BROOK: ObjecEion Eo       the form'
l-0             BY MR.    RAMSEY:

l_L             A.      Yes.

l2              0.      Okay, so what did Mr' Stein convey to
L3    you ln resPonse to Your questions?
L4              MR. BROOK: The same instrucLion' don'L

l_5   answer.

1_6             MR. RAMSEY: He       just indicated he hadnrt
L7    retained him and he was asking him as            a

l-8    brother- in- l-aw.
1,9                MR. BROOK: You Put words        in his mouth.        You


 20    didn't ask him at' all    sort of guest,ion that
                                    anY

       would go to whaL was the nature of the advice
                                                      that
 2T

 22    he was seeking from him and why he was asking him
 23    as opposed to someone else on the street or another

       JACK   W.     HUNT&AssocIATEs,INc,-GIJoBALSC}IEDULINGSERVICE
                                  L12O LibertY Building
                       BuffaIo,    New York 1'4202 - (71'6) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 48 of 126


                                                                               178

                              D   Kleeberg - RamseY - L2/L9 /I8


 l"       familY    member.

 2                  MR. RAMSEY: He      just said he wasn't seeking
 3        tegaL advice.
 4                  MR. BROOK: He      did not say that'     He said

 5        thaE he did not retain him'
 6                  BY MR. RAMSEY:

     7              A.    I did not say that I wasntt seeking
     I    lega1 advice.
     9              O.    Okay, but you did say you didn't retain

L0        Mr. St,ein? You did not retain Mr ' Stein?
1-   t-          A. No.
t2               O. Is there any document' indicating that
          he was going to serve as your lawyer for
                                                     the
l_3
                                                    learned
l4        purpose of exploring what your sister had
1,5       vis-a-vis these arti-cles?
 r_6             A. AnY documents?
 L1                  a.   Yes.

 18                  A.   No.

 t9               O. Once again f '11 ask what did tvlr' SEein
           convey to you in response to your
                                             questions to him
 20

     2L    about these articl"es?
     22              MR. BROOK: Same instruction'       don't   answer

     23    that'.

           JACKW.HUNT&AssocIATEs,INc.-GI,oBA],SCHEDUI,INGSERVICE
                           LL2O LibertY BuiLding
                          Buffalo,     New York   :,4202 -    (7L6) 8s3-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 49 of 126



                                                                                          L79

                               D. Kleeberg          RamseY      1-2   / re   /t8


    1_             BY MR.      RAMSEY:

    2             O. A11- right, -we11, I don't want to have
    3     t,o bring you back here, but let's note Lhis in t'he
    4     transcript and we'11 let the judge decide on that'
    5            Wastheconversationthat'youhadwithl"tr.
    6     Stein before or after your airplane conversation
     7    with the lawYer          Steve?

     8                 MR. RAMSEY: Irm       not asking him for the
     9    substance of anYthing, so
    L0                 MR. BROOK: Answer'

    11           Let the record refLect that' the witness
L   t2    looked aL me. He can answer the question as to                           the

    13    timing of when things occurred'
    I4           Thatrs fine, if You recall'
    t5                 BY MR.   RAMSEY:

    1-5                A.     IL   was   prior to   my   Lrip   when         I met this
    L7    attorneY.
    l-8                A.     So Your conversation        with    Steve

    19    predated your conversation with Mr' Stein or vice
    2A    versa?
    2l                 A      Vice versa.
    22                 Okay, so it was the conversat'ion with
                       o

    23    Mr. Stein first and then happensEance you were on                           a


                           HUNT & ASSOCIATES, INC. - GLOBA]' SCHEDULING
                                                                        SERVICE
                   W
           'JACK
                                       LL2O LibertY Buil-ding
                              Buffalo, New York i-4202 - (716) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 50 of 126


                                                                                    180

                                  D     Kleeberg - Ramsey - L2/L9 /t8
{
    l-    plane with an attorney and you discussed iL with
    2     hi-m?

    3                 A.      That is correcE'
     4                MR. CALIHAN:           Off the record'
     5                 (Whereupon, an         off-the-record discussion   was


     6    held.   )


     7                BY MR.       RAMSEY:

     8                O.      When       you had the conversation with Mr'

     9    Stein,      was anyone          else Present?
    l-0               A.      No.

    l-1          O' oid you ever have any conversations
L   t2    with Mr, stein about the same subject matter when
    13    Lisa Stein was present, the three of you?
    L4                A.      No.

    15           O. Did you ever have any conversations
    16     with Mr. stein about the same subject matter when
    L7     any other Person was Present?
    18                A.          No.

     L9            O. Did you ever reLain Steve' the lawyer
                                                            with
     2A    from t'he plane, to represent you in connect'ion
                                                         Lisa
     2t    anything you learned from the articlee t'hat
     22     sent to        You?

     23                A.         Yee'


                  W. HUNT & ASSOCIATES' INC' - GLOBAL             SCHEDULING SERVICE
            'IACK               1-L20 T,ibertY Building
                              Buffalo,       New   York L4202 -   016)   853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 51 of 126


                                                                               181

                        D     Kleeberg - Ramsey - l2/Lg/La


l_           A.       vou did' retain him at' some point?
a            A.   BrieflY'
3            MR. BRoOK: I'm going to object to the                 form

4     on the grounds of vagueness as to the word
5     "Retainedr'.
6            BY MR.     RAMSEY:

7            O. Is there a written engagement l-etter or
 I    retainer let,ter between you and this Steve that you
 9    met on the Plane?
10            A'      There was a verbal agreement and then               a


1L    rejection letter that came out soon after'
L2            A. The rejection letter was from Steve to
L3    you or from You to Steve?
L4            A.      From Steve    to    me'

L5            O.      Declining representation or terminating
T6    ir?
1,7           A.       Yes.

t-8              O.    Which was    it?    Was   it decl-ining it or
19    was   it terminating it?
20             A. Declining it'
2L             A. Do You still have a             coPY   of that
22     letter?
 23              A.    I do not know' f rd have bo look at            my



       JACKw.HuNT&AssocIATEs,INc.-GLoBA],SCHEDULINGSERVICE
                        Ll-20 LibertY Building
                      Buffalo,    New   York L42o2 -        Ot6)    ass-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 52 of 126


                                                                                  t82
                              D. Kleeberg - Ramsey - 12/19/1'8


    1    records.
    2           Q' Okay, and Ird ask you to do so' and if
    3    you find it, give it to Mr' Brook, please'
    4           A.        OkaY.

    5           Q.        Other than that letter, did       You

    5    exchange any e-maiLs with the lawyer steve about'
    7    the representaLion or potential representation?
    I           A. Yes.
    9           Q. Do you stiIl have copies of those
    10 e-mails?
    l-1,      A.          I            to look'
                              wouLd have
L   aZ          O.        Okay, once again I would ask you to
    13check,andifyouhavethem,sendthemtoMr'
    L4 Brook.
    15          At'      some   point subsequent t'o receiving the
    L6 rejecEion letter from steve' did you engage another
    17 aLtorneY in this matter?
    L8              A.    No.

    L9              A.    WeII, at    some   point you   engaged Mr'

    20 Brook, right?
    21,       A. Yes.
    22        A. Prior to Mr' Brook, did you engage
    23   anYbodY else?

         ,fAcK W. I{UNT & ASSOCIATES, INC.         -   GLOBAIJ SCHEDUi',ING SERVICE
                                   l.t2} LibertY Buil-ding
                          Buffalo, New York ]4202 - (?15)              853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 53 of 126


                                                                                        183


                                D    Kleeberg - RamseY - t2/L9/18


    L               A.        NO.

    2               O.             after receiving the letter
                              How soon

    3         from Steve did You engage Mr' Brook?
    4                A. VerY short1Y afLer'
                                                       when that
     5               A' Can you recall approximately
     6        was, the month and Year?
     7               A. I can onlY tell- You that it                 was

                                                    we retained
     I        probably wit.hin thirEy to sixty days
                                                      declined to
     9        Mr. Brook afLer steve not rejected but
    l_0       take on our case'
                               Okay, and how long after being provided
t   11-


    L2
                     a.
              with t'he art'icles from Lisa was it that
                                                        you

    L3        retained Mr. Brook?
    L4                A. Itl'I have Lo saY six months'
                                                     you have an
    l_5               O. Was there a reason or do
                                                     ulLimately
     t5        understanding why t'he lawsuit wasn't
     L1        filed until the following year then?
                      MR. BROOK: Objection to the
                                                    form'
     18

     r-9               BY MR.       RAMSEY:

                                      it wasnrt?      Because   of         do I
     20                A.       WhY

        2L     have?   No.
                                                               you'
        22               A.     Were there discussions amongst

         23    Lisa and Audrey about      whether to proceed with the

               JACKW.HUNT&AssocIATEs,INc.-GI.oBAiJSCHEDUI,INGSERVICE
                               l-120 LiberLY Building
                                                    York L42A2 -       (?16) 853-5600
                               Buffalo,       New
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 54 of 126


                                                                                          184

                                  D" Kleeberg -         RamseY   - L2/19/tg


 1        lawsuit?
 2                  MR. BROOK: Objection'

 3                  BY MR.         RAMSEY:

 4                  A.           Yes.

 5                  A.           How    did those discussions take place?
 6        Were theY         in    Person?

     7              A,           NO.

     I                a.         On    the   Phone?

     9                A.         Yes.

10                     O.        MuLt'ip1e discussions between the three

l_   l-   of   you?

1,2                    A.        Yes.

13                     a.        What was      the sum and substance of       t'hose

T4        diecussions?
L5                     A.        That we needed to sPeak with an
 t-6      attorney t'o give us advice on how or if we should
 L7       proceed

 l_8                   oid you personall"y have any re1-uctance
                       0.
 L9        in proceeding with the lawsuiE given how good Eber
           Brobhers and' Lester Eber had been to you over
                                                           the
 20

 2L        years?
     aa                MR. BROOK:            Objection to the form'

     23                BY MR.          RAMSEY:


           .]ACK   W     HUNT & ASSOCIATES,           INC. - GLOBAL     SCHEDUI'ING SERVICE
                                              lt2} LibertY Building
                                 Buffal-o,     New    York 1-4202 -     OL6)   853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 55 of 126



                                                                               185

                           D, Kleeberg    RamseY      L2/te/te


             A.        An interesting quesLion' initialty          r
l_


z     had to really think about it' but after reading t'he
3     articles and seeing how it was orchestrated' I had
4     no objection on moving forward'
5            A.        When You    say "seeing how it       was

6     orchestrated'rr, what do You        mean?

7            A'        I   mean   by Lhe way it was acquired out
 I    of the familY        business   '

 9            A.       How    what was acquired?

L0            A.       Slocum and Sons '

11           O. Your basis of the understanding of that
t2    were the two articles that Lisa sent you?
13            A'       Yes'

L4            O.       Any other basis     of the information          as

15     to what was orchestraLed in your words?
t6            A' Just' give me a second'
l7            MR. BROOK: I just want to advise the

       witness to the extent that his answer is based
                                                      on
L8

1,9    legal ad.vice received not to disclose the 1ega1
20     advice that was received' Thatrs all'
 2L           You can otherwise an'swer the question'

 22               BY MR'    RAMSEY:

 23               A.       Please restate the question'

       ,JACK W.    HuNT&AssocIATEs,fNc.-GLoBALSCHEDULINGSERV]CE
                             LI2O LibertY Building
                       Buffalo,     New York      I42OZ -     Q1'6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 56 of 126


                                                                                 L86

                                 D        Kleeberg - RamseY - L2/t9/1'8
{

     L              MR. RAMSEY: Can you read               that question
     2    back?

     3              (The above-requested question was then read

     4    by t.he rePorter.           )


     c              BY MR.       RAMSEY:

     6              O.       Other than the two articles that you
     7    a1readY ref erenced.
     I              A.       Not that I can recall         '

     9              O.       The Second Amended Complaint' which

    1-0   Irve marked as Exhibit 34 and there's actually,                   as

    1L    I imagine you're aware, there's a pending
L   t2    apptication for permission Lo file Ehe rhird
    L3    Amended       Complaint, have you read each version of
    1,4   bhe ComPlaint?
    15              A'       I had seen it but not read it
    r-6   thoroughlY.
    t7                  O.   Is it fair to say you weren't the             one

    L8    who prePared           the      ComPlaint?

    l-9                 A.   I       was not.

     2A           O. There are numerous factual allegations
     2t    in both the original Complaint' the First Amended
     22    Complaint, the Second Amended Complaint and the
     23    Third Amended Complaint' I don'L want to get into

           ,JACK   W'    HUNT&AssocIATEs,INc.-GLoBALSCHEDUIJINGSERVICE
                                   L1'20 T,ibertY Building ,71"6)
                             Buffalo,           L4202 -
                                              New   York          853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 57 of 126


                                                                                         r_8 7



                          D. Kleeberg         Ramsey    1,2   / le   /t8


t-    any discussions that you had with your lawyers '
2     What I want to know is if you were the source
                                                     of

 3    any of the factual allegations that were made
                                                    in

 +    Lhe various versions of the Compl-aint '
 5           MR. BROOK: Objection to the form'

 6             BY MR.     RAMSEY:

 7             A.  Since yourre not going to get into it'
 8    I can't really answer t'hat question because I donrt
 9    know specifically what you're asking'
r.0            O.        Are you aware of          and we'II focus on

l_L   the Second        Amended Complaint' and      feel free to

l2    reference it           are you aware of the specific
t_3   allegations that are being made?
L4            A. I would have to look at that                        Second

15    Amended Complaint and           ascertain that'
16             a. Without referring to it and yourre
      welcome to do it, but before you refer to it'
                                                     as
L7

18    you sit here today, do you have an understanding of
I9     what is being alleged in that Second              Amended

 20    Complaint?
 2L                MR. BROOK:    Objection to the form'
 22                BY MR.   RAMSEY:

 23                O'    Before you 3'ook at it'       I'ITI just asking


       JACK   W.    HUNT&AssocIATEs,INc.-GLoBA],SCHEDUI,INGSERVICE
                                    L1-20   LibertY Building
                         Buffalo,   New     York ]4202 * (7L6)                853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 58 of 126


                                                                     188

                           D. Kleeberg - Ramsey - t2/19/1'8


L     you if you didntt look at it, would you be able to
2     Lell   me   what's being alleged?
 3            A.       No.

 4           A. As you sj-t here today, do you recaI1
 5    providing specific factual allegations to be
 6    included in any version of the Complaint?
 7           A. I Provided --
 I           MR. BROOK: Objection to the form'

 9                BY MR.   RAMSEY:

1-0               I provided whatever my attorney asked
                  A.
L1    me that I knew at the time and I only answered I

L2    only gave him information that he had asked me'
l_3                If I understood your testimony from a
                  O.
L4    few minut.es ago, Yourve never read cover to cover
15    Lhe Second Amended ComPJ'aint?
T6                A.   Not cover to cover, [o'
L7                O.   okay, and would that also be true for
r-8    the proposed Third        Amended Complaint?

L9                ,A.. That would be true '
 20               O. V,Iould that be true of the original
 2T    Complaint?

 22               A.    The   original Complaint'' I believe I did
 23    read it cover to cclver '

       JACK   W    HuNT&AssocIATEs,INc.-GLoBAI,scHEDu],INGSERVICE
                             LL2O LibertY Building ,71.6)
                       Buffalo,      NewL4202 -
                                           York           853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 59 of 126


                                                                                    189

                              D    Kl"eeberg   -   RamseY   - t2/19/ta


    L              O.       Do you recaLL doing       that before it      was


    z     filed?
    3              A.       Yes.

     4             O.       Do you know whether       Lisa Sbein    and

     5    Audrey HaYs also did that?
     6                r would have no idea'
                       A.
     'l          A. Do you recalL a discussion with Lisa
     I    Stein or Audrey Hays prior to the filing of the
     9    original CompJ-aint, whether you agreed with all of
    L0    its contents or were okay with filing it?

f   Ll_

    L2
                 A. A discussion with?
                 A. A discuseion with Lisa Stein or                  Audrey

    13    Hays.

    I4                 A.   No.

    L5                 a,   No, you donrt recalL or' rlor it didnrt'
    L6    occur?
    t7                 A.   No, it didnrt occur'
    18                 O.   You can Put    that off to the side
    L9    anyway.

    2A           Let me show you what Irve previously had
     2L   marked as ExhibLE 29 (indicating)'

     22          MR. CAIJIHAN: Irm sorry' What number is

     23    this?

           .JACK   W    HUNT&AsgocIATEs,INc.-GLoBAI,SCHEDUI,INGSERVICE
                                    L12O   Libert'Y Building
                            BuffaLo' New   York t4202 -           (7]-6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 60 of 126


                                                                                      L90

                               D. Kleeberg -      RamseY   '   L2/L9/LB



    L                 MR. RAMSEYI 29 '

    2                 MR. CALIHAN: OkaY'

    3                 BY MR.   RA}4SEY:


    4                 A.     OkaY.

     5                O.     Have you     ever seen Exhibit 29 before?
     5                A.     Yes.

     7                A. sxhibit 29 looks like an e-maiI from
     I       Audrey Hays to you daLed 'June 3 ' 20L6
                                                     with a
     9       subject, Iine, "W€ can make the change
                                                    that Mark

    t_o      suggested,     " correct?
    L1                 MR' BROOK: The subject          Line (indicating)
L   1,2                THE WITNESS: The         subject line?
    13                 MR' BROOK: Thatrs what hets readlng from

    t4                 BY MR.   RAMSEY:

    1-5                A.     Yes.

    L6                 O.        recall receiving this e-mail?
                              Do you

     t7                A. I know it was sent to me' I donrt'
                                                           did not
     l_8     really recall ib, but I canrt deny that it
     t9      come to me.

     20              q. The first sentence of the body of the
             e-mail- indicates, I'With t'his agreement
                                                       signed' I
     2T
                                                  you know
              can sign the lawyer's proposal'" Do
                                                                           what'
     22

        23    agreement AudreY was         referring   Lo?


                      W.   HUNT&AssocIATEs,INc.-GI,oBALSCHEDUIJINGSERVICE
              'JACK                  LI?A LibertY Building
                              Buffalo,    New   York 14202 -        Qt6)   853-5600
      Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 61 of 126



                                                                                      19L

                                  D. Kleeberg         Ramsey   t2/te/rc


     1-                A.        T really canrt recall the agreement
     z      that she is referring to on this '
     3             A. She next' writes, rrPaul will need a
     4      couple of weeks to critically think this through
     5      for me,rr Do You know who PauI is?
      6            A. I belj-eve it's -- honestly I reaL1y
      7     don't know who Paul is. It's somebody that might
      I     advise her. I don't know'
      9                   O.     Do you   recall any discussions with
    10      Audrey about who t'his Paul is?
    r_ 1_                 A.     Somebody     that she referred to that'   she
(
    L2      will get, some advice from'
    r-3            O. Do You know that he was a                 lawYer?

    14                    A.     Pardon   me?

    15                    0.     Do You know whether      or not he was a
    L5          lawyer?

    t7                    A'     No, I do not'
     1-8               O. Do you know what she was relying                on

     L9         Paul to criticallY think through?
     20                     A.   No.

     2l                     A.        writes, rrl now understand
                                  Slre next                                    why


     22         you wanted to pursue this suit'" Were you the                  one

      23        pushing Audrey and l'isa to proceed with che

                JACK   W.    HUNT&AssocIATEs,INc..GLOBAIJSCHEDULINGSERVICE
                                       Lt2O LibertY Building
                                 Buffalo,     New   York :,4202 -   QL6)   853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 62 of 126



                                                                    t92

                           D. Kleeberg       RamseY   t2/Le/L8



1     lawsuit?
 .)             MR. BROOK:        Objection to the form'
 3              BY MR.     RAMSEY:

 4              A.       No.

 5           O. Do you know why she was writing that
 6    you were the one that wanted to pursue t'he lawsuit?
 7           MR. BROOK: Objection to the form'

 I              BY MR.     RAMSEY:

  9             A.     the context of the lawsuit' she
                         ,.Tust

r-0   agreed thaL there were things that needed to be
1L    addressed on how slocum and sons was acquired. I
L2    think that t'hat was the gist of what she was trying
t-3   to saY in here.
L4           A. Yes, but she indicated that you were
15    the one that wanted to pursue it' correct?
t6               A.      Yes.

L7                  O.   Did You resPond to this e-mail?
l_8                 A.    I don't    remember'

19                  O.    If you did, would you have a record of
20     ir?
 2L                 A.    I wouId,    Yes'

 22                Ird ask you to check your records' and
                    A.
 23    if you have a response' please provide it to Mr'

       .IACK   W.    HUNT&ASSOCIATES,TNC.-GLOBALSCHEDULINGSERVICE
                               :-Lza LibertY Building
                       Buffalo, New York 1,4202 - (71-5) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 63 of 126



                                                                                       193


                             D      Kl-eeberg   -   Ramsey   - t2/t9 /tg


    1        Brook.
    2               Is there a reason or do You have an
             understanding why Lisa is noL copied on this
                                                          e-mail
    3

    4        exchange?

    5                 A.    No.

    6                 o.    As of ,June of 2016, did Audrey and Lisa

    7        get along, Lo our understanding?
    I                 A.    Yes.

     9                a.    Did you     and,   Audrey get along as of       'June

    L0       of   2OL6?

    11                A.    Yes.
(
    L2              O. Wlren the three of you were discussing
                                                    you told me
    13        the possibility of a lawsuit' I think
              that tfiose conversations were generalJ'y on
                                                           tLre
    t4
    L5        telePhone?

    L6                 A.    Yes.

    t7               O. Do you recall any e-mail exchanges
              between the three of you discussing
                                                  the substance
    l-8

    L9        of the lawsuit?
     20              A. No, I do not'
     2L              g. I show you whaL we marked as Exhibit
                                                       to review
     22       30. Let me know when yourve had a chance
        23     iL (indicat'ing)     .




               ,JA.Kw.HUNT&AssocrATEs,fNc.-cr,oBAr,scHEDuLlNGsERVrcE
                                              Building
                                    1-120       LibertY
                            Buffalo, New        York t4202 -         OL6)   853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 64 of 126


                                                                            L94

                             D. Kleeberg       RamseY   t2/Le/L8



1               A    .     No, rlo, I I ve seen j-t '
2               O.         Had you seen    Exhibit 30 prior to     today?

3               A.         Yes.

4                O.         Exhibit 30 is entitled Letter of
5      Agreement Among Cousins Concerning Eber Brot'hers

6      Lawsuit and it has a date of 'Iune L' 2016' correct?
7             A. That is correct '
 8               O.Is it a fair assumPtion that the
 9     agreement that Audrey was referring to in Exhibit'
L0     29 was    this       agreement?

lL               A.         I'm not sure' I donrt know'
t2               A.         Was there any other agreement' to your

13     knowledge, Lhab Audrey was considering executing
L4     that she would have been reaching out to you two
       days af ter Lhe date of the 'June I ' 201-6 date of
                                                           the
1"5


16     letter, the couginsr letter agreement?
]-'l          A. Not t'hat I'm aware of '
18             O. Regardless, what was the purpose of the
L9      cousinsr letter agreement?
20             A. That if there was a settlement or an
        agreement with Lester and with Eber Brothers
                                                     or
2L

        Slocum that this is how we would set up
                                                our
22

23      percenLages          of what we would receive'

        ,]ACK   W.       H\.INT & ASSOCIATES, INC ' - GLOBAL SCHEDULING SERVICE
                                     Li-20 LibertY Building
                            Buffalo, New York 14202 - O16) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 65 of 126


                                                                      195

                      D, Kleeberg      Ramsey        L2/Le/L8



 l_            O.       but it wasn't' just if there was a
                     OkaY,

 2    setLlement, correct? It talks about essentiall-Y
 3    funding the lawsuit?
 4           A. Yes, that's also j-ncluded in here'
 5           O. Specifically paragraph one indicates
 6    that the three of you were each obligated to pay a
 7    third of the out-of- pockeE expenses, otherwise
 I    known    as costs, bi1led by your attorney?
 9              A.   Yes.

L0               At this point, had you retained Mr'
                O.
l_L   Brook? As of June L, 20l-6, had you retained Mr'
L2    Brook?

t-3             A.   Yes.

t4              O.   Paragraph one goes on         to say t'hat the
l-5   one-third split for costs is only up to $50'000'00
16    and thereafter only you and T'isa will pay the costs
T7    going forward, is that accurate?
L8              A.   That is correcl'
19              O.   How    did that provisj'on     come   to be in
20    this    agreement?

 2t             A.   Audrey would' only go up        to a certain
 t)   amount    of out-of-pocket    expenses   '


 23             O.    How come?


       JACK W. HUNT 5. ASSOCIATES, INC. - GLOBAL SCHEDULING
                                                            SERVICE
                           1'l2O LibertY Building
                  Buffalo, New York 1"4202 - (?15) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 66 of 126


                                                                            t96
                       D. Kleeberg        Ramsey    L2/Le/ffi


 1           A.    Itts         to ask her.
                            You have
 2            O. Did she indicate that it was going to
 'l   be a financial burden for her to do more than that?
 4            A. No, she just said that thatrs as far as
 5    she would go.
 6           O.    Two goes on         to say thab her   name   is   not'

 7    even going t.o appear as being responsible for any
 I    costs, is that accurate?
 9           A. Yes.
L0           O.    Do You know whether        the retainer
r-1   agreement provides      that only you and Lj-sa     are

L2    responsible for costs?
l-3          A.   Well, it will go back Lo one.
t4          A. WelI, I understand that. This is the
15    cousins' agreement. I'm talking about the retainer
15    agreement.with Mr. Brook's firm. Do you know that
L7    that agreement provides that only you and Lisa are
L8    responsible for cosEs?
L9           A. I would have to look into that.
20           O.    As you sit here today, you dontt             know?

2L           A.    Irm not sure. I donrt want to give you
22    an answer that Irm not sure of'
23           O.       IL   woul-d be   consistent if it said that

      JACK W. HUNT & ASSOCIATES, INC. - GLOBAL' SCHEDULING SERVTCE
                         1,120 LibertY Building
                 Buffalo, New York 14202 - (zre) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 67 of 126



                                                                                    t97

                               D, Kleeberg      RamseY        L2/re/L8



    1     based on     this    agreement though' correct?

    2             A.       That would be correct'
    3             A'       Number      three then says in      sum and

          substance even Ehough Audrey would obherwise
                                                       be
    4

     5    entitled to fifty percent of any proceeds from a
          settlement or recovery, iri return for not
                                                     paying
     5
                                                            to
     7    costs above $50,000'OO, she reduces her recovery
     o
     I    one-third, correct?
     9          A. That is correct '
    L0           O. Number four provides that any one of
          you can settle independentLy if you so choose?
t   l_1

    L2                A.      Yes.

    13                a.      Who    drafted Exhibit'   30?

    L4                A.      We   did collectively' Lisa' myself        and

    l-5   AudreY col-lectivelY'

    L6                O.      Were    there multiple versions of it that
    L7    you exchanged?
    1_8               A.      I think there    was more discussion than

    19     multiple versions'
     20           a. How was the documenL circulated amongst
     2L    the three of You? Was it a hard coPY or via
     )c    e-mail-?

     23               A.      I believe it was e-mail-

           JACK   W    HUNT&AsSocIATEs,INc.-GIJoBAIJSCHEDULINGSERVICE
                                         1J,2A LibertY Building
                           Buffato,       New vork L4202 -         (?16) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 68 of 126


                                                                    r.9I

                      D" Kleeberg -   RamseY   - t2/t9/n


 l-          O. Do you recaIl more than one version or
      Exhibit 30 was the only versi-on thaL ever existed?
 3           A. I think once Audrey explained her
 4    position in this, this was basj-caIly the one
 5    version maybe with -- I donrt know some
 6    exceptions, but bhis was the orte version that       we

 7    agreed uPon.
 8           O. who ultimat'ely drafted this? who put
 9    the finger to keYPad?
1_0          A. Who wrote this uP?
11           O, Yes, who created it?
T2           A. I donrt remember who actually wrote
l-3   this.
I4           O. Do you have a recoLlection one way or
L5    Lhe other whether it was You?
1_6          A. No, it was not me'
t7           O. The second page of Exhibit 30 has some
1_8   signature lines.      This version is not signed.     Does

L9    a signed version of Exhibit 30 exist?
20           A. Yes.
2L           O. Do You have a coPY of that?
))            A.     Yes.

23            O.     Is it fully executed by all three of

      JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING
                                                          SERVICE
                          LL2O LiberLY Building
                 Buffalo, New York L42o2 - (7L6) 853-5600
      Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 69 of 126


                                                                         100


                            D. Kleeberg      RamseY   t2/ae/$


     l-    you?

     2             A.     Yes   '


      3            O.  There's no mention in t'he cousinsl
           agreement about how the attorney is going to
                                                         be
      4

      5    paid, is there? It indicates that you were
      6    responsible for costs' It doesn't refer to
      7    attorneyrs fees anywhere in Exhibit 30 I donrt
      I    believe.
      9             A.    That is correct'
     r-0            MR' BROOK: Objection      to the form'
     l-L            BY MR.   RAMSEY:
{\
     t2           A. AcEually let me make a document request
     l_3   for the fuIly executed cousins' agreemenL in your
     1,4   possession and any e-mails exchanging versions or
     t-5   discussing the cousins' letter agreement '
     16            Are any of you responsible for out-of-pocket
     t7     attorney's fees to fund this lawsuit'?
     1_8           A. I t'hink you need to be more specific'
     L9            A. That was a poorly asked question'
      20           Are you currently paying ouL of pocket any
      2L    attorney's fees, fronting attorneyrs fees?
      ))           A. Yes.
      23           O' What is the division of how those

            JACK   W.   HUNT&AssocIATEs,INc.-GLoBALSCI{EDULINGSERVICE
                                   Ll2O LibertY Building
                          Buffalo, New York 1-4202 - OL6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 70 of 126



                                                                                     200

                                  D     Kleeberg - RamseY - L2/19/18

{
     I        attorneyrs feee are being paid as             becween you'

     2        AudreY and Lisa?
     3                  A.       EquallY'

     4               O. okay, and are You PaYing the full
     5        amount of your attorney's feee or less than
                                                          fuII

     6        amount?

         7              A.       Less than full- amounL'

         I              A.       so a portion of t'his lawsuiE is being
         9    conducted on what             is considered a contingency
    1_0       basis?
    t_   1_             A.       That ie correct'
L   L2               O. Let me show you what lrve had marked
                                                                                as


    13        Exhibit 31 (indicat,ing) '
    14                  A.       OkaY.

    t-5                 A.       Have you had      a chance to review Exhibit
    l-6        31?

     L7                 A.       Yes.

     18                 O.        Have you seen     that   document before?

     19                 A.        No.

                       O.         Today     is the first   Eime   you've ever
     20

         2L    seen it?
         22                 A.    Yes   '


         23                 O.    ExhibiL 3L 1ooks to be an e-mail from

               JACK    W.    HUNT&ASSOCIATES,INC.-GLOBALSCHEDULINGSERVICE
                                         lt2A LibertY Building
                                 Buffalo, New York I42Q2 - O16) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 71 of 126


                                                                          20t
                            D. Kleeberg -   RamseY   - r2/19/LB
{
    1     Audrey Hays to an e-mail address pes@qcapital.com
    2datedr-Tune3,2Q:-6'Didlreadthatcorrectly?
    3        A. Yes.
    4         O. Do You know who is the owner or
    5     recj.pienL of the e-mail address at
    6     pes@qcaPit,al   ' com?

    ?             A.      No    f do not.
    e             Q.                      that's the Paul
                          Do you know whether

    9     that Audrey was referring to in one of the previous
    1O exhibits?

t   11
    1-2
               A.
                  O.
                          I do not know that'
                          Are you familiar wit'h an individual
    L3    named   Paul ShaPiro?
    L4            A.      No'

    l-5            a.In any event, Audrey is writing to t'his
    1-6 pes@qcapital.com and Lhe second lines says' 'rThat
    LTiswhythefirstlargerfirmdidnottakethecase
    ]-Sdidnotwanttowaitfortheirmoneyandno
    Lgliquidcashavailable.|'Doyouknowwhatsheis
    20 referring to there?
    2l         A. You would have to ask AudreY'
    22         a. Was Steve, the lawyer you met on the
    23 airplane, was he part of a larger Iaw firm?

           JACK W. HUNT & ASSOCIATES, INC'      -    GLOBAL SCHEDULING SERVICE
                              LL?O LibertY      Building
                          Buffalo,NewYorkL42o2-(7)'6)853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 72 of 126



                                                                            202

                              D. Kleeberg          Ramsey   L2 /1,e   /$


    1-            A.        Yes.

    2             O.      the reason thaE he declined the
                            Was

          representation because they did noE want to
                                                      proceed
    3

    4     on a contingencY basis?
    5             A.        No, no.
    6              O.       What was       the reason for his declining
    7     the rePresentation?
     I             MR.      BROOK:         to the extent'
                                      You can answer

     9    that it does not involve any comments that were
    10    made bY ProsPecEive attorneYs about
                                              legal matters
    11    or the merits of the             case.
{                  BY MR.      RAMSEY:
    a2

    13             A.        Then I cannob answer the question'

    L4             O.        The Letter that you received' did that

    15    set forth the reasons for declining               t'he

    16    representation?
    L7             A.        Some, Y€s'

    L8            O. okay, and was at least one of the
                                                       one of
    t-9    reasons the fee arrangement? was at Least
    20     the reasons for declining the representation the
           fee arrangement, t'hat you were unable to reach
                                                           an
    2L

    22     agreement as        to    how   the fees woutd be paid?
     23                A.     One    of the   reasons?


           JACK   W.    HUNT & ASSOCIATES,    INC. - G]'OBAL SCTIEDUI'ING SERVICE
                                     Ll-20 LibertY Building
                             Buffalo, New York 14202 - O16) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 73 of 126


                                                                                            203

                              D      Kleeberg - RamseY -          J-2/19 /1"8




 L                 O.       Yes.
 .)
                   A. I thought I cannot answer that because
 3        at that time we were trying to retain him as our
 4        attorneY.
 5                 O.       WelI,         YOu can answer      if one of the
 6        disputes was about' the fee arrangement' You can
     7    answer   that'
     I             MR. BROOK: Objection                   to the form'
     9             BY MR. RAMSEY:

r_0                A.       No, it really was not about' the fee
1-   l-   arrangiemenL.

L2                 A.       So     I'Il     ask again, do you have any idea
13        what Audrey was referring to when she said they did
l4        not wanL to wait for t,heir money and no liquid cash
1"5       was available?
1_6                A.       Again I wiLl have to say you would have
t7        to ask Audrey whaE she meant by that'
 L8              O. The next sentence that Audrey writes
 19       is, "This lawyer agreed to it for forty percent'rl
 20       Do you know who she               is referring to       when she      writes

 2t        t'This lawyer'r ?
 22                    A.    f do not'
 23                    O.    Do You know              or do You have   an


           JACK   W.    I{uNT6.AssocIATEs,INc.-GLoBAI,SCHEDULINGSERVICE
                                            l.'1-2O   T,ibertY Building
                            Buffalo,         New      York L4202 -        Ote)   853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 74 of 126


                                                                                 204

                        D. Kleeberg              Ramsey     72 /1"e   /L8



 1_   understanding whether Mr. Brook's contingency is
 2    forty percent?
 3             A.     Do   I       understand?

 4              o.     Yes.

 5              A.     Yeah, I understand what is hie' Y€s'
 6              A.     Is it' fortY       Percent?

 7              A.     I'm not answering that question' Itrs
 8    between me and mY lawYer'
 9              MR. BROOK: You can answer Ehe                question       as

10    to   comPensation.

11-             BY MR. RAMSEY:

L2              A.     okay, Yes.
L3              A.     Okay, so that would make sense that the
T4    Iawyer she is referring to is Mr' Brook?
15              A.     Yes     '

L6              O.I dontt think I asked You and I
l7    apologize if I did, but do you recall having any
18    discussions with Audrey about the contingency
L9    arrangement      with Mr. Brook for forty percent?
2A              A.     Coul-d You be more sPecific?

2I            O. Sure, was there a discussion and f
22    wonrt limit it to Audrey, whether it was Lisa or
23    Audrey, did you have a discussion with either of

       .]AcK   w.   HUNT &     AssocIATEs,       INc. -   GLoBAI, SCHEDUI,ING sERvIcE
                                      Ll.'2O LibertY   Building
                      Buffalo,NewYorkl-4202-(7l'6)853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 75 of 126



                                                                              205

                                D, Kleeberg - Ramsey - t2/L9/18
i


    1        them as to what an appropriate amounL of the
    2        contingency fee would be, what percentage?
    3               A. Only when Mr' Brook proposed it and we
    4        agreed to it.
                         Okay, and again I don't want thaE'
                                                              Any
     5               O.
                                                       is none of
     6       conversation that' you had with Mr' Brook
     7       my business.

     I                 A'      Yes, that''s why I   am   trying to   answer

     9       this without
    1_0                O.      UndersLood'

    1l-                A.      (Continuing) invad'ing our privacy'

    L2                 A.I'm just looking for conversations
             either between you and one or the other or
                                                         both
    t_3

    1,4      Lisa and Audrey about' that percentage'
    l_5                A.      Right'   '
                                                         about it'
    t-6               O. Do you recall any discussions
                                                        or you
     L7       eit,her it was too high or it was too low
     18       wanted to talk more about it?
     t9               A. We discussed it' and we all agreed that
     20       it was fair.
     2L                   O.    Were any    of those discussions via
        22    e-mai1?

        23                A.    Outside of t'his' I don't believe so'

              JACK   W.     HUNT & ASSOCIATES, INC' - GLOBAL SCHEDUI'ING SERVICE
                                       LLzo LibertY Building
                               Buffalo, New York 14202 - (7L6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 76 of 126


                                                                          206

                         D      Kleeberg - Ramsey - 12/19 /I8
t


     L           O.   I'd ask You again to check Your
     2    records, your e-mail records, for that'
     3           A.     Sure.

     4           O. f show you what werve marked as Exhibit
     5    32 (indicating).
     6           A. OkaY'
     7           O. Have you had a chance to review Exhibit
     I    32?

     9           A.     Yes.

    10           O.     Prior to       me handing    it to you, had you
    Ll,   ever seen Exhibit      32?

    t2           A.     NO.

    1_3          O.    Exhibit 32 is an e-mail from Audrey
    t4    Hays once again to that pes@qcapital'com e-mail
    L5    add,ress from October 30, 2016 with the subject'

    16    being, 'rEber lawsuit    r NEED youlrr Did I read
    t7    that right?
    18            A.    Yes.

    L9           9.     OkaY, and       I   know   I asked You before'
    20    but yourre not sure who the recipient
          pes@qcapital.com is. Audrey writes'
                                                trI am
    2L

    22    desperate for your help or we wil-I Lose this
     23   opport,unity. Please speak wit'h Mark on his cell

           JACK W. HUNT & ASSOCIATES,   INC. - GLOBAL SCHEDULING SERVICE
                                1L20 LibertY Building
                        Buffalo, New York ]-4202 - (715) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 77 of 126



                                                                                 207

                            D    Kleeberg - RamseY 'L2/19/I8


I      any time. " Do you know whether Audrey is referring
2      to Mark Stein at, that point? Do you know if Ehat
3      is Mark Stein's ceIl number?
4             A. Without speaking to Audrey about this'
 5     I can only say that if that is his cell number'
       then it was Mark Stein, but I donrt know if that
                                                        is
 6

 7     hisce].lnumber.Idon'trecognizehiscell
 I     number.

 9            O. Do You know whether he has a celL
10     number with a 509 area code?

l_1           A. I believe so'
                                       rrPlease telI Steve
l2            A. The next line says'
       Cozen what type of lawyer we need and
                                              what our time
13

I4     frame is. r Do you know who Steve Cozen is?
1_5                 A.     No.

1-6                 In the next line Audrey writes' "I am
                    A.
r'7     annoying my cousins, but they are ready
                                                to make a
                                             you have any
L8      change if we can do it quickly'rr Do
        idea what she was referring to there as far
                                                    as
 l-9

 20     annoying her cousins?
 2l                 A.     I have no idea what she is referring
 22     to.
 23                 a      Was Audrey    pushing either you or Lisa

        .]ACK   W       HUNT&ASSOCIATES,INC.-GI'OBALSCHEDUI'INGSERV]CE
                                     l-120 T'ibertY Building
                          Buffalo,    New   York i4202 -       OL6)   853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 78 of 126



                                                                   208

                       D. Kleeberg       RamseY   ]-2/te/t8


l-    to   change attorneYs   at thaL Point?
              A'      She did not know who Brian    was and was
2

3     looking into other possibilities '
4            O. Brian had been ret'ained at Ehis point
 5    though, correct?
 6             A.     Whatrs t'he date on this?

 7             O.     October of   2a1'6 '

 I             A.     Yes.

 9             A.        recall specific conversations
                      Do you

10    wich Audrey either verbally or over e-mail about
t-1   making a change in lawYers?
12             A.No, not real1Y, You know' You know' I
L3    should answer that the right way' no'
T4           O. Do you recal1 having any discussions
L5    with your sister Lisa about whatever concerns
t_5   Audrey had in the possibilit'y of changing
T7     aEtorneYs?

l_8             A.     No.

 L9           O. Audrey next wriLes in this e-maiI'
 20    Exhibit 32, 'rThere is a good suit and with Brian's
 2L    personal problems, we might get away from him
 22    easily"r Do you have any idea what she is
 23    referring to there?

       JACK   W.    HUNT&ASSOCIATES,INC'-GLOBALSCHEDULINGSERVICE
                               lLzO LibertY Buitding
                      Buffalo, New York 1-4202 - O16) ass-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 79 of 126



                                                                                  209

                          D     Kleeberg - Ramsey - t2/L9 /tg


1             A.        No.

2             O.  Did she raise any 5'ssues or problems
3     that she thought' necessitated the change of
4     attorneYs?
 5            A.      only mentioned one time Brianrs
                        She

 6    work schedule and that was it'
 7           O. so other than that' You have no idea
 I    what she was referrlng to here?
 9             A.       No.

10             a.       it have been normal assuming
                        Would

      and I know you canrt confirm this     assuming that'
1_1


T2    cell phone number is Mark's' would it' have been
L3    normal for Audrey to communicate or direct others
L4    Lo communicate with              Mark?

1_5            MR. BROOK:          I    obj   ect to t'he f orm '
16             BY MR.         RAMSEY:

L7             A.  I would not know that' I would not
18     know what normal was for Audrey and Mark'

 t9           O. Where does Mark practice? Do you know?
 20                A.    In    New JerseY'

 2L                O.    Do you know whaL           tlpe of attorney   he

 a1    is?
 23                A.    I Ehink general' just a --

       JACK   W.    HuNT&AssocIATEs,INc.-GIJoBALSCFIEDUI,INGSERVICE
                                       LL2O    LibertY Building
                        Buffalo,        New    York ]4202 - (7L6)      853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 80 of 126



                                                                                    210

                          D. Kleeberg            Ramsey   t2/re/L8


 t-            O.       ,JusL   a general Pract'it'ioner?
 2             A.       Yeah.

 3             a'  Ultimately no change was made with
 4     counsel though as a result of whatever concerng
 q     AudreY had?

 6              A.      That is correct      '


 7            O. Let me show You what we marked as
 I     Exhibit 33 (indicating)         .



  q           A. That looks like a government document'
1,0                O.   A Michael FlYnn assessment?
L1                 A.   Yeah, rro, I rve read it ' I rm sorrY        '

L2                 Prior bo me handing this document to
                   O.
13     you, had You seen Exhibit 33?
L4            A. I honestly do not remember seeing this'
L5            O. Once again Exhibit 33 is an e-mail this
l_6    time to you, correct, dated December 13' 2oL6?
L7            A. That is correct'
t-8           O. Itrs short, so I'11 just read it'
L9     Audrey      writes,      fascinating' People don't
                             rrWow, how

20     even get a chance Lo keep their name out of the
 2L    press. You and I are lef t t'o hold the fort while
 a.t    Li-sa escapes. Hope it is quiet ' " What was Audrey
 23     referrj-ng to here?

        JACK   W    HIINT&AssocIATas,INc.-GLoBALSCHEDUI,INGSERV]CE
                              L120 LibertY Building
                        Buffalo,    New    York ]-4202 -      o16)       esg-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 81 of 126


                                                                    2LL

                        D. Kleeberg     Ramsey    L2/te/L8


 1            A.       I'm sorry. I honestly do not know'
 2            O.       Do you know whose name was in the press

 3    that she was referring Lo?
 4           A. The only thing I can think of is that
 5    tooking at the date it's when there is a
 6    publication that comes out every single day through
 7    our indusLry, there was an article in our j-ndustrY
 8    that tisted the lawsui-t' at the t'ime ' It came out
 9    right. before the holidays, if I'm not mistaken'
10    That's all I can think of what she might be
L1    referring to. I donrt know'
L2           O. This e-maiI would have been sent to          you

l_3   after the lawsuit had been filed, correct?
L4           A. Yes.
15           a. OkaY, and iL seems like shers
l6    suggesting that you were mentioned, your name was
L7    mentioned and her name was mentioned, but Lisa
18    wasnrt. Is that your understanding of what she is
t9    conveying here?
20                That's my understanding of what she's
                  A.
2L    conveying, but I'm not sure if thats's exacbly how
22    the article read.
)a                A.   Do you   recall having a d'iscussion wiEh

      JACK   W.    HUNT&ASSoCIATES,INc.-GLoBALSCHEDULINGSERVICE
                                lI2A LibertY Building
                       Buffalo, New York :-4202 - Ot6) 853-s500
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 82 of 126



                                                                           212

                     D. Kleeberg      Ramsey        L2/ae/t8


 t    her about, whatever issue she is raising          here?

 2            A    No, no.
 3            o    Do you know whet'her she addressed           this
 4    issue t,hat she had in anY waY with Lisa?
 5            A    That I don't    know.

 6            o    Lisa is not coPied on Exhibit          33,

 7    correet?
 I            A.   Not that I can see, r1o, but there are              a

 9    lot of lines drawn on here but no'
10           A. There are a lot of lines'
l-1           A.   Yeah, no.
1-2           A.  f want to jump back. I want Lo ask you
L3    a question and then we can take a quick break'
1-4   Before lunch about legal disputes or potential
15    lega1 disput,es that, your company had, one question
L6    I asked you about was about the teamsters and I
l't   think you gave some testimony about what you
t_8   thought, Lhe dispute might have been about,. I            want

r-9   Lorefinethequestionalit'tlebitmoreonthe
20    issue with the Leamsters' withdraw liabiliLy.              Do

2L    you have any recollection of anything to do with
22    Lhat?

23            A,   ExPl-ain withdraw       liabilitY'

      JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING
                                                          SERVTCE
                          1J-20 LibertY Building
                 auffalo, New York L4202 - (7].6) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 83 of 126



                                                                       21"3


                           D. Kleeberg -   RamseY   - az/Ig/te


 L            O. We11, if You know what I'm talking
 2     about, that's great. If you don't' let me know
 3     that. Do you have any recollection from your t'ime
 4     at Eber that there was an issue with the teamsters
 5     relating to withdraw liabilitY?
 6            A. No.
 7            A. Any recollection from whatever source
 I     that Lester ultimately had to pay $600'000'00 or so
 9     out of his own pocket to settle that with the
l_0    teamsters?
11               A.       Out of his own Pocket?
L2               0.       Yes.

13               A.       No.

t4               MR. RAMSEY: Off t'he record'

15                  (Whereupon, an     off-the-record discussion was
16     held. )
t7                  BY MR.   RAMSEY:

18                 R1l right, Mr. K1-eeberg, r'lTl going to
                    0.
19     ask a couple of questions' Then I'm going to 9o
 20    through my notes and turn it over to Mr' Calihan'
 .>1               testified a few momenLs ago that based
                    You
 zz     upon the articles that Lisa provided to you that
 23     you thought Sloeum was acquired in an improper

        JACK   W.    HuNT&ASsocIATEs,INc.-GIJoBA],SCHEDUI,INGSERVICE
                                 Ll2O LibertY Building
                        Buffalo, New York t42O2 - (?l-6) 853-s600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 84 of 126



                                                                                 214

                             D.   KJ-eeberg   -   Ramsey   - t2/tg/Lg


     l-   manner. Did you gain an undersLanding either from
     2    those articles or from any source that had Lester
     3notpaidvariougliabilitiesofslocumandSons
     4thatthecompanywoul-dhavebeenliquidated?
     5         MR. CALIHAN: I couldnrt hear the question'

     6    lrm sorrY.
     7              MR. RAMSEY:      Sure, can you read it        back?

     8(Theabove-requestedquestionwasthenread
     g bY the rePort'er. )
     LOMR.CALITAN:ThatLesterhadnotpaidwhat?
     L1      MR. RAMSEY: Liabilities'
*t   !2             BY MR.   RAMSEY:

     L3             A.     Did I have any understanding of that?
     14             O'     Yes.

     L5             A.     Not really because T reaIly believed
     16   thaE aft,er especially seeing the lebter that stat'ed
     :|TwhatagreatinvestmenEopportunitythieisandhow
     1,8 well we could' do in a franchise sbate and how
     19 franchise states traditionally and for the most
     20 part       make money,    I honestly could not comprehend
     2thowbadLesterwassayingthatslocumwas,sofor
     22I1l€,IlO,Ididnotldidnotunderstandthatat
     23 all or accePt that '

           ,fAcK   w.   HUNT & ASSOCIATES  INC. -          GLOBAL SCHEDULING SERVICE
                                         '
                                   1t2O LibertY Building
                           Buffalo, New York L4202 - OL6) 853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 85 of 126



                                                                             2L5

                         D. Kleeberg        Ramsey   t2/le/18


L               a.     As you sit' here today' do you have any
2      knowledgeor understanding of what' liabilit'ies of
3      Slocum Lester actually did pay personally?
4             A' All I know is from what I saw t'hat he
 5     put in             from what' I've read from Lhese'
                $sOO,0OO.OO

 6     read from these, but I've never geen -- I never saw
 7     a check or anYthing'
 I            O. It's fair to say that you don't have                  a


 9     completepictureofwhat'liabilit'iesLest'erpaidon
10     behal-f of Slocum and Sons?
11             A. That is true'
l2             O. ReaI briefly back to the contingency
                                       j-n this lawsuit'' You
l_3    arrangement, that' you did have
).4    indicaUed that yourre paying at least          some


1-5    attorney's fees, all three of you' out of             pocket?

L6            MR. BROOK: Objection to the form'

1,7              BY MR.   RAMSEY:

L8               A.     We're not paying attorneyts fees'

19     werre paYing expenses'
20               O.     You're PaYing the costs?
 21"             A.     Yes.

 22              a.     Thatrs what the cousin's agreement
 23     addressed, correct?

        JACK w       I{UNT&ASsocfATEs,INc.-GLoBALSCHEDULINGSERVICE
                                Lt2O Libert'Y Building
                       Buffalo,     New   York L42o2 -    (Zfe)   853-5500
       Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 86 of 126


                                                                                       2r6

                                D. Kleeberg        Calihan       Lz/ae/rc


      t_             A.        That is correct'
      2            O. So, in ot'her words, if there was a cost
       3    that had to be fronted, that woul-d be part of that
       4    $50,000.00, up t'o $50,000'00, that the three
                                                          of you
       5    were spliLting in thirds?
       6             A.        That is correcb'
       7             0.        Yes, but youtre not actually paying          a


       I    fee any recovery for attorney's fees to be part of
       9    t,hat contingencY?
      10             A.        That is correct'
      1l_            MR. RAMSEY: Irm goingto go through my
t-"   a2    notes here, but in the interest of time I'm going
      L3    to pass it over to Mr' Calihan'
      l4             EXAI{INATION BY MR. CALTHAN:

      1_5            a.        I'm   Rob   Calihan'      We   met' I represent
      15    the estate of ElIiot'E           Gumaer   --
      L'7                A.    Sure.

      l-8                O.     (Continuing)      whom   I've   sometimes heard

      l-9   sometimes         referred to as Mike' I think'
      20                 A.     OkaY.

       2L                O'     You knew    Mr'   Gumaer?

       22                A'     Yes, I did'
       23                a.     oid you know him as Mike or Elliott?

             JACK   W.    HUNT&AssocIATEs,INc.-GI,oBALSCHEDULINGSERVICE
                                           L12O   LibertY Building
                               Buffalo,     New   York 1"4202 - (7L6)       853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 87 of 126



                                                                    2L'.7


                       D. Kleeberg         Calihan   12 /1-e / 18




1            A.       Both.

2            Q.       okay, so if I say rrMj-k€rr' there would
3    be no misunderstanding?
4            A.       That is correct'
5            Q'       Good. Let'     me   go back and just follow

6    up for a minute the last set of questions ' You
7    said and you said earlier in your testimony that'
g    because connecticut was          a franchise state that it
 g     fair Lo assume that Eber-connecticut was doing
     was
LO very well or would do very well? I wasnrt sure
11, what Your testimony was'
L2         A. Wel1, being in a franchise'state' itrs
L3 very difficult to lose its supplier. with that
14 being said, it was hard for me Lo comprehend thaE
i-5 after   weor Lester decided to acquire slocum why we
l-5 woul-d acquire a company that supposedly was doing
L7 well at trhe time and. had suppliers that were intact
1-SthatwithinashorLperiodoftimewasallofa
19 sudden losing money and that to me was very
20confusinganditwasneverreallyexplaj.nedtome
2t   whaE was haPPening'

22               A.   When    you say it was never really
23 explained to you,           who   did you ask what was

     JACK   W.    HUNT & ASSOC]ATES,   INC. - GLOBAL SCHEDULING SERVICE
                               LL2O Liberty BuiLding
                      Buffalo, New York L4202 - O16) 853-5600
  Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 88 of 126



                                                                      2lB

                        D. Kleeberg       Calihan   t2/Le/L8


 l-   happening?

 2            A.  r discussed it at' times very briefly
 3    with Lester but more so with ,fohn Ryan, our cFo,
 4    and to be honest with you, I was never privied to
 5    how we acquired it, what it' entailed and al1 I was
 6    told at the tlme was that' this would be a
 7    tremendous pickup because it' would help solidify us
 I    int.hemarketasmassiveconsotidat'ionsweregoing
 9    on and this was a smart move and I know Lester and
l_0   I had always talked about that it would be great to
1L    beinafranchisestatebecaugemostdistributors
!2    make money.

L3                0.   Most dist'ributors, but is it fair to
t4    say, however, that in a franchise state not all
L5    distributors necessarily make money?
t6           A. I couldnrt make that assessment'
t7                a.   Are You familiar with anY other
18    distributorsthatwereinConnecticutatthetime?
l-9          A. r know of other distributors' Yes'
20                O.   Who   do You know of?
2L                A.   AndY Eder   I know, E-D-E-R'
 22               O.   Did You know the Maglioccos?
 ,?               A.    I   knew the   Maglioccos' I knew them' I

       JACK   W    HuNT&AssocIATEs,INc.-G],oBALSCHEDUL]NGSERVICE
                               1J-20    Libert'Y Building
                       Buffalo, New     York L4202 - (716) 853-5600
         Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 89 of 126



                                                                                          219

                                 D" Kleeberg - Calihan - t2/t9/18
{


     I      had had interactions wit'h them through conventions                '


     2                    A.    With     whom?

     3                    A.    with     --

     4                    O.    'John?

     5                    A'    with     ,fohn Magliocco'

      6                    O.   Is it fair to say that' they're fairly
      7      fierce comPetitors?
      I             A. Yee.
      9                    MR. CALIHAN:        Off the record'
    r-0                     (Whereupon, an       off-the-record discussion   was


    t- 1,    held.    )


    t2                     BY MR.   CAI-TIHAN:

    13                     O.   So     iL's fair to saY that
    L4       Eber-ConnecticutI s succesg wasn't guaranteed?
    t_5             A. WelI, there's no guarantee'
    L6                  Therers no guarantee? You can have
                           O.
     L7      others competing distributors come along and take
     1"8     away suPP1iers?

     L9                    A.    No.

     2A                    O.    You cannot'      shift a single supplier in       a

     2l      franchise state?
     zz                    A.    There are rules in Connecticut t'hat

      23     will allow a supplier to 1eav6' but the distributor

                          W. HUNT & AssocIATEs, INc.
                                                     . GIJoBAL SCI{EDULING             SERVICE
              .JACK
                                             LibertY Building
                                              1'J,2O
                                Buffalo, New York L4202 - O16) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 90 of 126


                                                                                220

                           D. Kleeberg          Calihan        t2/Le/L8


 1        will be compensated and I believe there has to be a
 2        set, of circumstances before they can leave              '

 3                 O.     is it, thaL a distributor could
                          Why

 4        fail, however, in a state like ConnecticuL?
     5           A, By over-purchasing, whether it's in
     6    wine, spirits, and then overpaying your                empJ'oyees'

     7             O.     Yes, but it cannot be harmed bY
     I    compeLition is Your testimonY?
     9             A.     No, I didn't saY that'              I did not   say

L0        that.
1-   l_            a.     Let     me ask You.

L2                 A. If you don't have the right lines' if
l_3       you don't have the right spirits and everyLhing,
L4        sure, there could be it could be an issue'
1_5              a. Letrs go back for a moment to Exhibit
L6        13.     Can   you take a look? This is the e-mail that
t7        you   sent to Lester on October          9,   20A9. Do You see
18        ir?
 L9                MR. BROOK: That (indicatitg).

 2A                BY MR. CALIHAN

 2L                 a.     Do You see    it?
 22                 A.     Yes.

 23                 O.     You saw    it, before.       Can   you read the

          ,tAcK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                               LL2O l,iberbY Building
                      Buffalo, New York L42oz - (7]-6) esg-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 91 of 126



                                                                                      221

                                   D    Kleeberg - Calihan - t2 / 19 /ta
i




    1      first sentence or the first three sentences into
    2      the record?
    3
                       rrlester, thank you again for your help'
                       A.
           support and guidance ' I cantt telt you enough
                                                           how
     4

     5     much   it    means Eo         me'   You have always been there

     6     for          family' I will never forget that'rl
                 me and my

     7            O. At' that' point' for how long had you
           worked for Lester? Starting in high school
                                                       it's
     8

     9     fair to saY?
    1_0           A. well, really as a fu1l-time employee
    11     since       1-975   .


    1a                  O.         So   that would be bY then it's
    13     thirtY-four Years?
    T4             A. That is correct'
    15             0' Were the sentiments that you conveyed
    16     in the first three sentences of Exhibit 13 ' were
    17      they sincere?
     l-8           A. Yes, theY were' TheY were' I
            appreciated what Eber Brothers and Lester
                                                      being the
     L9

     20     president had Provided mY familY'
     2T            A. Were you fond of Lester at the                   t'ime?

     22                  A.        I was fond of Lester as far as working
     23     with   him


            .'AcKW.HuNT&AssocIATEs,INc..GI,oBALSCHEDULINGSERVICE
                              1l2O LibertY Building
                                   Buffalo,    New   York ]-4202 -   01-6) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 92 of 126


                                                                                 222

                        D   Kleeberg           Calihan       12/Ls/18



l_              O.     Did You Lrust          him?

2               A.     Not alwaYs     '


3               A.     What do You mean bY that?

4               A.     Because    I   was never brought          into the
5      inner circle of what was really going on'
6             O. Did you f eel t'hat you had ever been
7      misled bY Lester?
 I              MR. RAMSEY: Form'

 9              BY MR. CALIIIAN:

10              A.     Thatrs a very open question' Did I
11     feel-?SurerbuLIcan'tunlessyou'rebeing
t2     specific.
13              A.      Can You   give any           examples?

L4              A.     Well-, when Eber Brothers shut down'                 he

15     had offered me the company               in ohio, a brokerage
                                                      look
16     company. He tol-d me to go out to Columbus and
'1,7   for a place to stay' Within a week after that
L8     offer    was made, he had ended up making a deal with

       Southern and it was no longer available for
                                                   me '
L9

2A     Little things to major things Like that' those were
2L      things trhat were very disconcerting to me'
22      especially aE a t'ime when I had nothing to look
 23     forward to at t'hat Point         '



        ,JACK W.     HuNT&AssocIATEs,INc.-GLoBAI,SCHEDULINGSERVICE
                               i-J-2}     l'ibert'Y Building
                       Buffalo, New       York L42a2 - (?16) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 93 of 126



                                                                      223

                            D. Kleeberg      Calihan   12/le/L8



1             O. You had nothing to look forward to at
2      that point because Southern had come in and
 3     disseminated the comPanY?
 4            A.   WeII, do You want to get into this at
 5     Lhis point on how Southern disseminated this
 6     company?

 7               a.   Well, actually I was going to ask You
 8     that.     It was in a different section of my outLine'
 o     but 1eL's go.
l-0           A. okay' Southern offered us and again
Ll-    I don'E know the numbers to purchase us'
t2               a.        Right.
L3               A.              different offers from what
                           They had two

1,4    I understand according to wkrat I was told' My
       mother said Lo me t'hat there were offers made'
                                                        but
1_5


       she never told me any amounLs or whatever'
                                                     Because
l6
]-'7   we collectively and more so Lester d'ecided t'hat he
 1-8    could fight southern, contrary to how I felt at the
        t,ime that I didn't think we had any chance
                                                    against
 L9

 2A     a mu1t.i-billion doLlar company' tha!          company went

 2T     down.        Now   it   haPPens'

 22                  A'     Which company went down?

 23                  A'     Eber Brothers'

                W.    HUNT&AssocIATEs,INc.-GI,oBALSCHEDULINGSERVICE
        'JACK                      It2O LibertY Building
                           Buffato, New York I42A2 - Q1"6) 853-5500
       Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 94 of 126



                                                                                    224

                              D    Kleeberg - Calihan - a2/L9 /La


      1           O.         Right.
      2           A.       Itm not, saying that that hasn't
                             Now

           happened at other family busineeses ' You take
                                                            your
      3

      4    shots, You do Ehe besL you can and it can happen'
      5    but Southern didn't disseminate us in the sense
      6    that, they gave us the opportunity to do something'
      7    W€, LesLer and t'he Eber Brothers, decided that they
       I   did not wanL thaE, which is an irony because then
       9   soon after Lester went to work for Southern'
      L0          O. What was the first' hostile act that
      1L   Southern took against Eber Brothers after their
L""
      t2   offer had been rejected?
      13           MR. BROOK: Objection           to the form'
      I4                    Go ahead.

      15           MR. CAL]HAN: The reason? The basis?

      16           MR. BROOK: "HosLile            act" could mean
      L7   anything.
      18               BY MR. CALI}I.AN:

      19               O.     Do you understand     "hostile   actrr?

      20               A.     Yes.

      2A               O.     What do You understand     it to   mean?


      22               A.     Whab    did they do to detrimentally hurt
      23    us.

            \TACK W.    HUNT&AssocIATEs,INc'-G],oBALSCHEDUI,INGSERVICE
                                  L12o LiberLY Building
                             Buffalo,    New   York ]-4202 -     QI6)    853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 95 of 126


                                                                           225

                         D. Kleeberg   Calihan     t2   /le   /'J"8




1               A.    okay, and using that definition' can
2        you answer Lhe question?
                A.    The major one was when I got a           call
3

4        from one of our suppliers who worked
                                              in New 'Jersey
                                                   itrs
5        at the time or actually worked I believe
6        either New .fersey or for our distributor warning
         me. He called me on a Sunday night t'eL1ing
                                                       me'
7

 I       ,you bet,ter get hold of your uncre because the next'
         day you're going to lose anywhere
                                            from sixty to
 9
                                                and sales
10       seventy percent of your top management
                                                in Buffalo
1L       reps between Syracuse and Albany' some
                                             morning through
l2       and some in Rochester the following
l_3       faxes.rr I called Lester up' He wasn't really
                                                   take
1-4       he didnrt really believe that Lhat could
          p1ace. I drove to Rochester' We sat lhere
                                                      and saw
15

          all these resumes come through that    not resumes'
l-6

L7        Irm Sorry --
l-8              O.      Letters of resignation?
 19              A.      (Continuing) Ietters of resignation

 20       thaL they had left us to go to SouEhern'
 21-             O. Do You know whY theY left?
    22           A.      Because SouLhern had    told them that       we

                                         and they gave them
    23    would no longer be in business

           ,JACKW.HUNT&ASSOCIATES'INC'-GLOBALSCHEDULINGSERVTCE
                            LI2A LibertY Building
                             New York 142A2 - QL6) 853-5600
                         Buffalo,
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 96 of 126



                                                                   226

                        D, Kleeberg - Calihan - t2/19/1"8


1      guaranteed contracts, which we had at that' t'ime
2      never did.
3               A.    Isnrt it the case that   Sout'hern

 4     significanti-y increased the guaranteed
 5     compensation?'

 6              A.    Yeg, very true'
 '7             a.    The guaranteed compensation f or t'he

 8     lead salesmen at least?
 9              A.Notjustt'heleadsalesmen'foranybody
1_0    they took.
11              a.    Also a much better car with t'he deal?
L2              A.    I donrt know. The car Part T don't
1"3    know.

L4              a.     Fair enough. Fair enough'
t_5             A.     A1l- I know is the salarY'

1"6             a.     As of that daY, as of the close of

L7      business that Monday, what condit'ion was Eber
 18     Brothers in?
 19             A.      Scrambling'

 20             a'  What, if anything' do you think they
        could have done at that. point' t'o salvage what
                                                         was
 2L

 a.)    going   on?

 23              A.     I think at that point the handwrit'ing

        ,JACKW.HUNT&ASSOCIATES'INC'-GLOBAI'SCHEDUI'INGSERVICE
                          lL20 LibertY Building
                 Buffalo, New York 14202 - OL6) eSf-5500
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 97 of 126


                                                                         227

                       D     Kleeberg - CaLihan - l2/tg/Lg


l-    was on the   waIl'
2            Q.       It basicallY over?
                            was

3            A.   I think at that point because it' forced
4     us to have to go out and hire people at a much
5higherpriceanditbecameunaffordableforust,o
6 compete in the marketplace, which eventually               caused

7     us to lose our suPpliers '
8            Q. Did the suppliers start leaving also
9     when they    realized that you lost your key
1O    salesPeoPl-e?

1-1          A.       Yes.

12           a.     Lestified earlier that you -- f
                      You

l-3 don't mean to put words in your mouth
a4essentiallyweretroub].edbyanddidnotlikethe
]-5mannerinwhichyouthought'thatl,esterhadtaken
16 Eber-cOnnect,icut out of Lhe family busj-ness, is
L7 that correct?
18        A. That is correct'
19        a. Can you tell me again what about or
20whatwasitaboutthewaythathedidthatthat
2L    concerned You?
22            A.       It   was   part of our family   business   ' It
23wagalwayspartofourfamilybusinessafterwe

       JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCI{EDULING
                                                            SERVICE
                          I'L2O Liberty Building
                  Buffalo, New York L42A2 - (lte) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 98 of 126


                                                                                 228

                              D. Kleeberg      Calihan    L2/te/L8



    1-   acquired it.         There was never any indication
    z    whatsoever in any correspondence t'hat f saw or tha!
    ?    I ever heard'from          my   mother, sister or anybody that
    4    that   company would       eventually go over to Alexbay'
    5              A.        Your mother did not' discuss t'hese sorLs
    6    of affairs with you though, isn'! that correct?
     7          A, She did not get int'o any details' but'
     I   she did ask the question was Slocum still part of
     9   the company, and at thaL t'ime when she asked me' I
    L0   said, of course, there was no reason why it
    11   wouldn't       be
(
    L2             O.     You 3-earned of Lkre court
                             When

    L3   proceeding that resulted in Slocum being
    L4   Lransferred, did you have any idea how much              money

    L5   Lester had loaned the Eber companies?
    16             A.        That the Eber companies or     Slocum?

    L7                 O.    Let's start with the Eber     companies and

    18    then include Slocum'
    L9                 A.    How much     he PersonallY loaned?

    20                 O.    How much     he PersonallY loaned'

    2T                 A.    The Eber comPanies?

    22                 A.    Yes.

    23                 A'     No, I do not know the amount that       he



          .]ACK   W.    HUNT&AssocIATEs,INc.-GLOBALSCHEDULINGSERVICE
                                      fiJ} LibertY Building
                             Buffal-o, New York i-4202 - O16)         853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 99 of 126



                                                                     229

                           D. Kleeberg        Calihan   t2/te/18


J. put into the Eber             comPanies.

2                a        Do You know how much he had loaned

3      SJocum?

.iA              A.       At that   time?

5                A.       Yes.

6                A.No, I onlY knew that he was
7      contemplating it because we had a conversation that
 I     he was going to look at his whole life insurance
 9     policies to use that as, you know' whatever loan
10     monies he was going to Put in'
LL            A. When did that conversation occur?
L2            A. Shortly after, I believe it was shortly
L3     after Eber Brothers liguidated or back in 2007 '
       something like that or 2008' Irm not really sure
                                                        on
L4

l_5    Lhe date.
t6               A.       Did You Press him for details?
L7               A.       No.

L8                 After you learned about' the foreclosure
                     O.
t_9    action, Lne 2OI2 action, that you discovered
20     because you had seen those articles on the
2'J.    Internet, correcb?
22                   MR. BROOK: Objection t'o      the form'
23                   BY MR' CALIHAN:


                W.    HUNT&ASSOCTATES,INC'-GLOBAL',SCHEDUI',INGSERVICE
        'JACK                      Lt2O Libert'Y Building
                          Buffalo, New York ]_42A2 - OL6) 853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 100 of 126



                                                                      230

                             D   Kleeberg - Cal-ihan - 12/19 /18


1              A.        When You    say "foreclosurerr --
z              O.      said t'haL art'icIes had been brought
                         You

       to your attenLion that your sister had found on
                                                         the
3


4      Internet, correct?
 5            A. That is correct'
 6            O. What did those articles tell You?
 7            A. Without having them right in front of
 I     fir€, that basically noL only was Eber Brothers
                                                   jobs' but
 9     liquidated and a 1ot' of people lost t'heir
t-0    it went on to say how Slocum, which            was   part of
       Eber Brothers, was acquired by Alexbay and
                                                  a couple
1-1


t2     of investors      '


13              O.       uid you come Lo have an understanding
L4     as bo how that occurred?
1-5           A. I read how Lester used an attorney in
       Rochester, New York or used him in Rochester'
                                                     New
L6

       York to go in front of a judge bo acquire
                                                 Slocum
t7
 l-8    through his AIexbaY           comPanY'

 t9                 O.       Did you understand that part of that
 20     actioninvolvedhowmuchmoneyLesterhadtoanedat
 2L     the time?
 zz            A.            Please rePhrase that'

 23                 A.       Did You understand when You were

        JACK   W.    HUNT&AssocIATEs,INc,-G],OBALSCHEDULINGSERVICE
                               1'1'20 T,ibert'y Building
                                New York J4202 - (71-6) 853-5600
                         Buffalo,
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 101 of 126



                                                                             23]-

                        D. Kleeberg - Calihan - I2/L9/tg


L     1-ooking    at the foreclosure action that one of the
 z    issues was how much money Lester was owed by             and

 3    nowl'IltalkabouttheEbercompaniesandSlocum
 4    together.
 5            MR. BROOK: ObjecLion          t'o the form'
 6            BY MR. CALIHAN:

 7            A.       Not in those articles     '


 I               O.    Did You come to understand that?
 I               A.    Sometime   later'
L0               a.    When?

Ll-              A.    When    counsel showed us documents'
t2    documents from you        or from your group'
L3               A.    Do you know how much money had been

L4    loaned bY Lester?
15               A.    AtI I    know   is that originallY the
1,6   numberwag500,OOOandthentherewassomething'I
t7    thinkitwas3millionorsomethinglikethat.
l_8               O.   Did you ever ask l.,ester how much he had
19     loaned?

20                A.   No.

 2t               a.   Did you ever think before suing him
 22    perhaps asking him how much he loaned?
 23           A. No, after reading those articles'

       LTACK W.    HUNT&AssocIATEs,INc.-GLoBALSCHEDULINGSERVICE
                             tL2O LibertY Building
                       Buffa1o,   New   York L4202 -        Q1'6) 853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 102 of 126



                                                                   232

                       D    Kl-eeberg - Calihan - L2/t9/t8



 t-          0.    WhY not?

 2           A.    Because at'     that point there   was no

 3    point for   meto approach it anymore'
 4           O.    So you had no interest in asking          him

 5    how much he had loaned?

 6           A.    NO,

 7           MR. BROOK: Objection        to the form'
 8           BY MR.     CALTHAN:

 9           O. What did you actually know about the
L0    value of Eber-connecticut after you had read those
1-1   articles?
t2           A.    MY      onlY knowledge of Eber
13    Brothers-connecticut was t,haE based on what I knew
L4    in the industry, I could only make an assumption
L5    that the value of that company in my opinion -- and
16    again I can'L substantiate this    is it was worth
T7    probably close t'o $20 million'
18           a.        did You base t'hat on?
                       What

r_9          A.   I based it on other companies that in
20    The Beverage Journal and in the beverage media it
21_   shows what the gross sales are for all these

22    companies and you can kind of decipher off of that
23    what companies are supposed to be worth' but it

      JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING
                                                          SERVICE
                         1,120 Libert,Y Buii-ding
                 Buffalo, New York 14202 - (7'l'6) ASS-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 103 of 126


                                                                          233

                              D    Kleeberg - Calihan'   I2/L9 /Lg



          doesnrt. give you all the information that
                                                     you would
 t_


          need to make an accurate assessment of what
                                                       a
 2

 3        company   is reallY worth'
 4                 0.        WhaL   information does it not give you
 5        that. You would         need?

     6             A. It, doesn't give you all the liabilities
     7    and everything e1se, so it does' You know'
                                                      it gives

     I    you a barometer of what you would think it would be
     9    worth.
10                  O.                 did you discovery
                             What information
                                                      or
1.   l-   about Slocum when you looked at that source
t2        sourceg?

L3                  A.       AL that time going back that they were
          doing a nice volume and that they were               T forgot
t4
l_5       theexactnumber_-theylookedliketheywere
1_6       profitable at the time'
 l7                 A. SQ You had the volume figures?
 18                 A.Atthetimellookedatit'butlnever
 t-9          I never consciously wrote them down because
           there was nothing for me Eo be involved in when
                                                           it
 20

 2L        came    to   Slocum.

     22                So is it fair to say when you decided
                        O'
     23    to proceed with this lawsuit' You really had no

           .]ACKW.HUNT&ASSOCIATES'INC'-GI'OBALSCHEDUI'INGSERVICE
                              LL2O LibertY Building
                     Buffalo, New York L4202 - QtA) eS:-5600
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 104 of 126



                                                                         234

                      D. Kleeberg        Calihan      12/Le/t8



1     idea of what the value of Slocum was?
z            A. I did not have a legitimate idea'
3             0.     Yes, and You didnrt know how much
4     Lester owed to Slocum and/or the Eber companies?
5            MR. BROOK: Objection to the form'

6             BY MR. CAI,IHAN:

7             O.     At the time'
 I            A.     AIl I could telL you is what I read'
 9    but I never saw anything from l'esEer thaL showed
L0    thaL he had put that kind of money into the
LL    company.

L2            a'      Yes, and You never     made anY    direct

L3    inquiries about what the value of            Slocum was?

T4           A. No'
15             A.     You never contacted Lester        to try to
L6    find   out?

L7             A.     I have never contacted Lester after           we


l-8   filed the lawsuit '
L9           O. t asked you before if l'ester had ever
                                                     quite
20    misled you and you described" it' and I wasn't
2t    sure what you said, but let me ask the question
      again in t'he sense of did I'ester ever lie to
                                                     you
22

23     about an actual fact?

       .JACK W.    HUNT&AssocIATEs,INc.-GLoBAT,SCI{EDULINGSERVICE
                                1-L20   Libert'Y Building
                     Buffalo,    New    York L42o2 - OL6) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 105 of 126


                                                                    235

                      D. Kleeberg      Calihan   L2/Ls/LB



L             MR. BROOK: Objection      to the form'
2             BY MR. CA],IHAN:

3             A.     AbouL an acLual fact?

4             Q.     Yes.

5             A.     You know something?     I don't recaIl
6    anything that specific except for when Eber
 TBrotherswasliquldat,edthefactthatwecould
 g never work for the principals of southern and that
 g he and I could never last and then he decides to go
10 to wOrk for southern wine and spirits. I donrt
lLknow if you want to call that a Iie, but I'd say
t2 thatrs very misleading in my opinion. A specific
L3 lie, I canrt' give you a specific lie off the top of
L4   mY head

15         A. TeIl me what is it he said about not
l-6 being able to work for Southern'
!7         A. He said that, rrYou and I both know that
]-Sitwouldbeimpossibleforustogotoworkforthe
LgChaplinsinthewayt'hattheywouldrunthe
20 business.,' f wanted us to keep upstate under their
2L umbrella. Lester did not bel-ieve that that, would
22beasmartmovebecaugewewou].dbesEillworking
23 f or the Chaplins. He said, l|There is no way we

      JACK   w.   HUNT & ASSOCIATES,  INC. - GLOBAL SCHEDULING SERVICE
                            l-l-20 LibertY Building
                    Buffalo, New York L4202 - (716) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 106 of 126



                                                                                236

                          D    Kleeberg - Calihan - L2/r9 /18


L     should even consj-der that idea and we should fight
2     them,rr and ultimately he ends up working for
 3    Southern and the rest is historY'
 4           O. How much bime passed between that
 5    conversation and when he ended up working for
 6    Southern?

 7              MR. BROOK: Objecbion           to the form'
 8              BY MR. CAI,IHAN      I



 9              A.       I don't    know'

10              A.       Do You have anY idea      or   any

11    recollection?
1"2             A.       I would  right after the
                                    assume

13    liquidation was over, officiall-y over' then he
14    would probably have negotiated something wiEh
L5    Southern.

L6                  O.   believe that when he told you
                         Do you

L7    Lhat you could never work for Southern that he knew
L8    that that was not, in fact, the case?
l_9          A. At the time?
20                  O.   At the time'
2L                  A.   No.

22                  O.   Let's 9o to Mike Gumaer' We'll call
 23    him Mike, okaY?

       ,fACK   W.    HUNTs.AssocIATEs,INc.-GLoBALSCHEDUI,INGSERVICE
                                t1-2o LibertY Buitding
                         Buffalo,   New     York L42o2 -      (7]-6) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 107 of 126



                                                                               23'7


                         D     KJ-eeberg     - Calihan - t2/L9 /t8


1              A.       Sure '

2              O.       When     did   You meet Mike Gumaer?

3              A. I met him a few times over the years'
      buL I didn't have a lot of direct inEeraction
                                                    with
4

 5    him.
 6             A.       You met him two times?

 7             A.       Twoor three times'
 I             O.       What do you recall about those          t'imes?

 9             A.       Amicable'

10                 O.   Socia1 settings?
l_L                A.       at the office just basically
                        They were

1,2   asking me how I was doing, how things were doing'
1"3          O' So the two of you didn't discuss the
L4    busineeg, Eber companies' business' QT the Eber
L5    trust?
L6                 A.    No.

L7                 Did you ever receive any informat'ion
                   A'
l-8    from Mike Gumaer in writing about the Eber trust?
 L9                A.    Not that I can recall' directly from
 2A    Mike, so.
 2t                Did you ever receive any information
                   A'
                                                  trusts?
 22    from Mike Gumaer indirectly about the Eber
 23                A.    NO



       ,JACK   W    HUNT     & ASSOCIATES, INC ' - GI'OBAT' SCHEDULING SERVICE
                                   LLz0 LibertY Building
                        Buffalo,       New   York l-42A2 -     O16) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 108 of 126


                                                                           238

                          D. Kleeberg - Calihan - I2/L9/tg


    1             Q.    Are you aware of any communications Mr'
    2    Gumaer had    with any other of the trust
    3    beneficiaries?
    4             A.    OnlY mY cousin AudreY.
    5             Q.    What do you know about those contacts?

    6             A.    Only that Audrey was not happy with the
    7    interactions she had with Iutr. Gumaer.
    S           Q. Did she tel1 You whY?
    9             A.    She   did not believe what he was telling
    10 her was the truth.
    l-L       O. What interactions            was she   referring to
    12   when she   said that?
    L3            A.    That I don't know. It had to do with
    14 whaLever that settlement was, whatever she was
    l_5 asking for. she did not feel that, Mike Gumaer was
    L6 being uP front with her.
    L7            a.    Did you have any idea what she was
    l-8 asking for?
    l-9        A. Something that had to do with her
    2A shares of the Eber        comPanies.

    2L            a.    Do You have anY idea when that

    22   communication occurred?

t   23            A.    Oh, God, Years, twentY Years,           '




         ,JACK   W. HUNT & ASSOCIATES, INC. ' GLOBAL       SCHEDULING SERVICE
                                    LibertY Building
                                 1-L2O
                       Buffalo, New York L42O2 - (7L6)          853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 109 of 126


                                                                    239

                     D. Kleeberg         CaLihan        12/L9/L8



1    twenty-five Years ago maYbe'
2           Q. Is that essentiallY the sum and
3    substance of what you recall about her complaint
4    about Mr.    Gumaer?

5           A.     I donrt know. I can't answer for her
6    how many   times she interacted with Mike, so iL,s
?    not fair for    me   to   make   that   comment'

I            Q.     What do you       think Mike Gumaer did wrong
9   in connection with this matter?
l-0       A. WetI, I'ilI going to be very honest with
t1  you. f was not there and I had nothing to do with
t2 it. The only ot,her person that had - - that did not
13   Like Mike    Gumaer was mY mother'

14         A. L,et's f irst get your answer and maybe I
15 just did to what you believed Mr. Gumaer did wrong
16 j-n connect,j-on with the t.ransactions t'hat gave rise
17 to this lawsuit.
l-8        A. That he aLlowed Lester to orchestrate
1"9 this deal without notifying the family, listen, if
2ayoulregoingdownt,hisrouteandyoubrought'up
2L lett'ers, YoU brought' up all Lhese other things,
22therewasnevereveranyEhingsaidEomymother
23 that Irm aware of now again when you depose my


     .]ACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                          LL2O LibertY Building
                 Buffalo, New York L4202 - OI5) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 110 of 126



                                                                        240

                        D. Kleeberg     Calihan         L2   /Le /1,8

{
           sister you can ask her that question or to
                                                      Audrey
    l_


           you'll have to ask t'hat ever stated that if
                                                          they
    2
                                                      to help
    3      did not conLribute money into this company
           wiLh the financial sources that that company
                                                        would
    4

           no longer be part of t'he Eber family business'
                                                           so
     5

           there were things in there Lhat just Gumaer
                                                       whose
     5

     7     responsibility was to the family' noE to LesLer'
     8     noL !o Wendy, not to me' not bo them'
                                                   for the whoLe
           famiJ-y, that we fel-t that he did not
                                                  represent the
     9

    10     familY in a Proper way'
    1_1           O.    Werve lookedat the exhibits where
           Lester asked family members whether or not
                                                       they
    t2
    13     wanted to contribute funds t'o the company?
    14            A.    Correct   '

    15             O.   That's what You're referring            Lo?


    16             A.   That is correct'
    1'l            O.   Those communicat'ions?

     1_8           A.   Yes.

     l_9           O,   Do You remember what Year those

     2A     communications occurred    in?   Was   ic   2009?

     2l            A.   I think so' I never saw the letEers'
     22     so I'm only going by what I'm seeing her'
                                                         Isn' t
     23            O. Didn' t we see the letters t'oday?

            JACK W. HUNT & ASSOCIATES, INC.
                                              - GI'OBAL SCIIEDULING SERVICE
                               1-l-20 LibertY Building
                       Buffalo, New York L4202 - Ql6) As:-5600
       Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 111 of 126


                                                                                 241

                          D, Kleeberg         Calihan     L2/te/L8


        t-   that what Yourre referring to?
        2          A. Yes, yeah, I mean I            saw bhe   letters
        3    ear1j.er, You know, when we started going through
        4    the Lawsuit., but when this was brought Eo my
        5    attention after my sister found these articles, I
        6    specifical_Iy tried to see if Lhere was anything in
        7    there that indicated that if they do not invest
        I    money woul-d they lose their interest in Slocum'

        9           a.   If You look at Exhibit         L9,

       10           A.   Yeah.

       t_1          A.    (Continuing) this is one of the
       L2    communications youtrereferring to, is it            not?

       l_3          MR. BROOK: objection to the form'

       L4           BY MR. CAI,IHAN:

       15           A.   That is.
       16           THE WITNESS: SorrY.

       T7           MR. BROOK:      That's   okaY'

       l_8          MR. CALIHAN: Objection for?

       19           MR. BROOK: The form.

       20           MR. CALIHAN: On        the basis?
       2T           MR. BROOK: On Lhe        basis that I don't
       22    believe that that is necessarilY correct and I
t*^.   23    think it's confusing' I'm trYing to avoid

             JACKW.HUNT&ASSOCIATES,INC.-GLOBALSCHEDULINGSERVICE
                                    l-l-20 LibertY Building
                         Buffalo,    New   York ]-4202 -        (715) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 112 of 126



                                                                              242

                              D.   K1-eeberg   Cal-ihan     L2/re/t8

{'

            suggesting an answer, but lrm trying to explain
                                                            it'
     1-



     z            MR. CAIJIHAN: AI1 right' w€'11 move forward'

     3             BY MR. CA],IHAN:

      4            O.        testified in response Lo' I think'
                             You

      5     two or t.hree questions ago that there were
      6     communications and your compJ-aint, if you
                                                        will' was

      7     that the family was never told that if they didn't
      B     invest this money that the trust would lose the
      9     company, is that correct? That's in sum and
     l-0    substance?
     11_              A.     That is correct'
     L2               a'I said isnrt it the case those
     13     communications occurred in 2009? I think
                                                        if You
     1,4    look at. Exhibit L9, in fact' it' was in the 2010
     1_5    period, is thaE right?
     16            A. That is correct '
     l7            A. OkaY, and when did            t'he   trust eventuallY
     1_8     lose the company or lose Eber- ConnecticuE?
      1"9           A    f donrt know the exact date'
      2A              a  It was in connection with the            2012

      2L     foreclosure, was it not?
      22              A.      Yes.

      23              O.      So two Years 1ater?

             JACK w        I{UNT&AssocfATEs,fNc.-GLoBALSCHEDUIJINGSERVICE
                                     l-'tz} LibertY Building
                             Buffalo, New York L4202 - Ol5) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 113 of 126


                                                                                   243

                              D     Kleeberg - Calihan - L2/19/rg


L              A.        Yes.

2              a.        Do you have any reason              to believe that
3     whenLester was communicating with family members
4     about the possibility of contributing funds in 20L0
 5    that, he knew the company what was going to                      happen

 6    in   20L2?

 ?             A.        I wouldnrt               know because   I hadnrL   seen

 8    these letters.
 9             Q. If You look at the second to last
l-0   sentence on Kleeberg's !9, Can you read Ehat into
1l-   the record?
12             A.        On        this    l.9?

L3             A   .     Yes       , it ' s the one that starts , trI        am


14 working. 'r
l-5       A.                 rrl   am   working diligent'ty to rebuild the
16    company and maximize any                      returns that   we may

17    achieve.     r'



1-8           a. Do you have any reason to believe that
L9    that, was not an accurate statement when he made it
20    in March of            2010?

2t             MR. BROOK:                 Objection Eo the form'
22             BY       MR   '    CAI'IHAN:

23             A.            No.


      JACK   W.    HUNT & ASSOCIATES,    INC. - GLOBAL gCHEDULING SERVICE
                                 tL2O LibertY Building
                         Buffalo, New York L4202 - Ote) 853-5600
      Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 114 of 126



                                                                          244

                             D. Kleeberg     Calihan   t2/te/L8


      1                Q.   Did you have any direct communications
      2    with canandaigua National Bank in connection wiEh
      3    its role as a trustee?
      4           A. OnJ-y when it came to when they were
      5    dissolving it, and it had to do with the monies that
      6    were being sent back to my sister and myself, like
      7    I said.
      8         Q. The occurrence in Surrogaters Court of
       9 a Year or two ago?
      LO        A. Correct, that was the onlY
      LL   communication.
      12               O.   That was the only communication that
      l-3 you ever had with       t'hem?

      L4         A. Yes.
      L5               A.   You were asked   a series of questions
      16abouLtheextenttowhichyoureviewedthe
      t7 complaint in this act,ion and I recognize there          have

      l-snowbeen,Ithink,three,includingthepending
      19 Third     Amended ComPlaint.

      20               A.   Mmhmmm,   Yes'
      2l               A.   I forget the exact term you used' but
      22maybeletmeaskthequestiondirectly.Didyou
{..   23 ever read any of the compraints from start to

           .]ACK   W    HIINT & ASSOCIATES, fNC. - GT'OBAL SCHEDULING SERVICE
                                     l-1-20 l,ibertY Building
                            Buffalo, New York t4202 - O]-6) 853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 115 of 126



                                                                              245

                           D     Kleeberg - Calihan - 12/19 /L8


L     finish?
2               A'  I believe I read the first one from
3     start to finish. The others I would skim through
 4    it t,o go t,hrough it and then rely on my attorney t'o
 5    f il-l   in any quest'ions I might have '
                 O. When you use the term skimtr ' what            do
                                                   rr
 6

 7    you mean bY that?
 I              A.I would take a look at' it ' I would
 o    look at it, proofread it, you know' you know' and
10    just look to see if there was anything in tlrere
l_1   that. I, number one, would not agree with it or'
t2    number two, just didn't understand it'
13           O. Is itr fair to say though when you say
L4    you skimmed the document, it means you really
15    didn't read atl of it?
1_5           A. Well, Lhat's what I just said' I said
L7     I read t,he first one, but I did not thoroughly read
l-8    the other two.
1"9                 O.     recall that the first one
                           Do You

 20    refere.nced another Complaint, a Complaint in whatrs
 2L    sometimes called the Harris Beach litigation?
 zz                 A      Yes

 23                 a      Did you review that    ComPlaint'?


        .JACK   W       HUNT&AssocIATEs,TNc.-GLoBALSCHEDUI,INGSERV]CE
                                  1120 LibertY Building
                          Buffalo,    New York   14202 -    O16)   853-5500
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 116 of 126


                                                                              246

                               D. Kleeberg - Brook - t2/19/t8


     l_             A.      Yes.

     2              A.      Did you read that from the start to the
     3    end?

     4              A       Yes.

     5              o       You did?

     6              A       I did read it at the time, Y€s.
     7              O.      In co ,rrr.Jaion with your reading the
     I    first    Complaint?
     9              A.      Yes.

    10              MR. CALfHAN: T think thatrs all f have now.
    L1              MR. RAMSEY:        I have a few more.
L   t2              MR. BROOK: Sure,         if you want, I actually
    l_3   have    a few questions and then you guys can go on.
    l4              MR. RAMSEY: Sure, go for it, Yes.
    l-5             EXAMINATION BY MR. BROOK:

    L6           O. I want to ask you about your company
    T7    Prestige. What's the fuIl name of that company?
    1_8          A. It was Prestige Imports, Wine fmport's.
    L9           O. Was that your original choice for the
    20    name?

    2t              A-      Yes.

    22              a.      Had you    ever considered any other   names

    23    for that,      comPanY?


          .JACK   W. HUNT & ASSOCIATES, INC. - GLOBAT,       SCHEDUI,ING SERVICE
                               1120 LibertY Building
                           Buffalo,    New   York ]-4202 -   (716) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 117 of 126



                                                                         247

                          D" Kleeberg       Brook   t2/ae/18



 1             A. At that time, ro'
 )           0. How about was there ever a time when
 3    you considered starting a company that had the Eber
 4    name   in itl
 5             A.      Yes.

 6             A.      When was   thal?
 7             A.      That was prior to Prestige' I wanted
 I    to call it Eber Imports. I told Lester what' my
 9    plans were and he instructed me not to use the word
10    rrEberrr because of his agreement with Southern that

1_1   we should.      not use the   name   Eber in any way that

a2    referenced a liquor or wine company'
L3             O.       What was your understanding     at the    Lime

L4    of what agreement' with Southern he was referencing?
15           A. I did not get into it' MY onIY thing
r_6   was   not to     comPete.

I7          a. What was your understanding as to who
l_8   the parties were to that non-compete agreement?
t9           A. Lester, Eber Brothers and then
20    obviously myself, he did not wanL me to put that
      name out there because he felt that that
2L
                                               would

zz    upset, Southern Wine and        Spirits and that   would

 23   violate what he Put toget'her '

       JACK   W.   HUNT & ASSOCIATES,  INC. - GLOBAL SCHEDULING SERVICE
                               l\20 LibertY nuilding
                       BuffaLo, New York :-4202 - (71-6) 853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 118 of 126



                                                                    248

                       D     Kleeberg - Ramsey - 12/1-9/18


 l"           O.     APProximatelY when was     this
 z    conversation?
 3             A.    Oh, God, it would have to be back in
 4    2OOg   maybe, 2008, somewhere in there' right before
 5    I started Prestige Wine and Spirits '
 6           MR. BROOK: Thatts all I have'

 7             FURTHER EXA}4INATION BY    MR.   RAMSEY:


 I             O.    A few more'
 9             A.    Sure.

t-0            a.    In response to one of Mr' Calihan's
LL    questions, you indicated you fe3-t misl-ed when
1"2   Lester ended up taking: a consult'ing position with
13    Southern?
L4             A.    Yes.

1_5            O.    Do You    recall that   test'imonY?

t6             A.     Yes, Yes.
L1             O. Just t'o be cIear, you were offered
1_8   earlier, a potential position with Southern as
r-9   wel1, correct?
20             A.     No.

 2L          O. We1l, You had a discussion and You
 22   eLected not to Pursue it?
 23             A.    No.


       JACK W. HUNT & ASSOCIATES, INe. - GTJOBAL
                                                 SCHEDUI-',ING SERVICE
                          1'L2O LibertY Building
                  Buffalo, New York ]-4202 - O16) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 119 of 126


                                                                         249

                           D. Kleeberg    Ramsey   1,2   /Le / L8



 1              O.     WeII, that's what you told        me   earlier
 2    this morning I thought.
 3           A. No, thatrs not what' I said. What I
 4    said was I went there and theY offered me no
 5    position, but theY said theY could create a
 6    position for me if f wanted to and I said no,
 7    thanks.
 I              0.     So there was a    position had you chose
 9    to   pursue    ir?
10              A.     There was no Position.
11-             o.     They told You theY would create one?
t2              A.     They would try to create one because of
13 Lester.
L4              O.     YeE,   but it   was your decision      not !o
L5    pursue that?
L6              A.     That is correct.
t7              A.     You have been asked a number of

18    questions both by me and some by Mr. Calihan                  as

L9    well about various loans that Lester made and
2A    various liabiLities of the Eber companies. would
2T    you agree with me that to the extent that loans and
22    liabilities exist, that would affect the value of
23    Eber- Connecticut?

      JACK W. HUNT & ASSOCIATES,        fNC. - GLOBAL SCHEDULING SERVICE
                               tl-2} LibertY Building
                      Buffalo, New York !4202 - QL6) 853-56Q0
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 120 of 126



                                                                                 250

                             D. Kleeberg               Ramsey   1,2   / te /L8



 l-                A.      That would affect the value, no'
 2                 a.      Why   wouldn't loans or liabilities
 3    affect, t.he value?
 4                 A.      Of mY Loans?
 5                 a   ,   No, rro, fro,    rlo   r    no   '


 6                 A.      Oh, of loans?
 7           O. Of loans that Lester made to the Eber
 I    entities or the liabilit.ies of the Eber entities
 9    would affect, Lhe liabilitiee of Eber-cT, would you
1-0   agree with thaE?
t_L                A.      If I   was   Privied to see all             t'he

L2    numbers/ sure.
13                 O.      Okay, and a similar questj'on, Irve
L4    asked you a number of guestions about your
t_5   awareness of loans that l,ester's made and your
l-6   awareness of various debts that IJester's paid. Is
t7    it fair to say Lhat you just don't' know one way or
18    the other the extent of eiLher the loans that
l_9   Lester made or the debts t'hat he paid?
20                 A.      That is correct'
2t                 MR' RAMSEY: OkaY,                  that's a1l I    have'

22                     (Deposition concluded at' 3:00 p'm')
                                        *         *         *
 23


       .IACK   W       HUNT & ASSOCIATES, rNc. - GLOBAL SCHEDULING SERVICE
                                              Building
                                  l-1-20 T,ibertY
                           Buffalo, New York L4202  - (716) 853-s500
         Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 121 of 126



                                                                                 2St



tr   i




         1               I hereby CERTIFY that I have read the
         2    foregoing 250 pages' and that they are a true and
         3    accurate t,ranscript of the testimony given by me in
         4    t,he above entitled action on December 19' 2018'
         5

         6

         'l

          I                                     DAITIEL KIJEEBERG

          9

         10


 L       11

         t2
         L3

         t4
         15

         15

         L7

         18

         L9

         2o

         2l
         22

         23


                           HITNT & ASSOCIATES INC. -     GI'OBAI' SCHEDULING gERVICE
               ,JACK   W
                                            '
                                      L12O LibertY Bullding
                              Buffalo, New York L4202 ' ('lt6)        853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 122 of 126




                                                                           252




        1                           CERTIFfCATE
        2    STATE OF NEW YORK
        3    COUNTY OF NEW YORK

        4

        5              I, MAY JEAN WU, a Notary Public for and
        6    within the state of New York, do hereby certify:
        z              That t'he witness whose examinatiQn is
        8    hereinbefore set forth was duly sworn and t'hat EUch
        9    examination is a true record of the testimony given
       10    by that witness.
       LL              I further certify that I am not related
(      t2    to any of the parties to this action by bl-pod or by
       13    marriage and that, I am in no way interested in the
       14    outcome of this matter.
       15               IN WITNESS WHEREOF, f have hereunto set
       L6    my hand this 28th day of December 2ol8 '
       t7
       l_8                                               J^--
       L9
                                            MAY 'JEAN   WU
       20

       2t
       22

       23



             ;IACK W, I{Utg?   & ASSOCIATE9, .nfC. ' GIJOBAL 9CHEDVLING 9ERVICE
                                           lI20 L!'bertY Bu!-ld'{ng
                               Buf,talat New York 74202 - (716) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 123 of 126



                                                                                   253




 1                               TNDEX TO EXHIBTTS

                                    DescriPtion                 Page
 z    ExhibiL
 3    KLEEBERG     EXH.   ]-     E-mail dated l0/6/07           3


 4    KLEEBERG     EXH.   2      Letter dated 12 /1-o / ol      3


 5    KLEEBERG     EXH.   3      Certification of
                                 Medical   ExPenses             3

 6
      KLEEBERG EXH. 4            Letter dated 8/6/07            3

 7
      KLEEBERG EXH. 5            retter dated 'J,l/30 / 07      3

 8
      KLEEBERG     EXH.   6      Benefit Determination
 9                               for Daniel Kleeberg            3


l-0   KLEEBERG EXH.       7      E-mai1s dated e/29/L4
                                 and 8 /ze/v                    3

L1
      KI,EEBERG    EXH.    8     E-mail dated t2/L7/o7          3

L2
      KLEEBERG     EXH.    9     Promissory Not'e               3

l-3
      KI,EEBERG    EXH. l-0      Letter d.ated 8/Lt/13          3

L4
      KLEEBERG     EXH. l-l-     Letter dated    8/L1'/14       3

15
      KLEEBERG     EXH. L2       E-mail dated 9/1/t9             3

16
      KLEEBERG     EXH. ].3      E-mail daLed t0/9/09            3

t7
      KLEEBERG     EXH.    T4    E-mail dated L2/r0/t3           3

L8
      KLEEBERG     EXH. 15       E-mails dated 2/5/Ls
19                                and, 2/ a/LS                   4


20    KI,EEBERG EXH' 16           E-mail dated 2/5/16               4


 2L   KLEEBERG EXH. T7            Letter dated 12/t5/09             4


                                  Note                              4
 zz    KT,EEBERG   EXH. 18

 23


       JACK   W.   HUNTs.AssocIATEs,TNc.-GI,oBA],SCHEDULINGSERVICE
                             lL2O LibertY Building
                      Buffalo,    New    York :.4202 -       l716)      853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 124 of 126



                                                                         254




L                                  INDEX TO EXHIBITS

                                      DescriPtion             Page
 2    Exhibit
 3    KLEEBERG     EXH.     1.9    LeLter dated 3/22/tG       4


 4    KLEEBERG     EXH. 20         Letter dated 4/2/1'0       4


 5    KLEEBERG     EXH. 2T         Non-Disclosure Agreement   4


 6    KLEEBERG      EXH. 22        IJetter dated 4/27 /L0     4


 7    KI,EEBERG     EXH. 23        Letter dated lo/27/10      4


 8    KLEEBERG      EXH. 24        Letter dated I1-/L9/10     4


 9    KI,EEBERG     EXH. 25        Letter dated L2/]-3/1'0      4


l-0   KI,EEBERG     EXH. 26        E-mail dated t/12/1'1"       4


LL    KI,EEBERG     EXH. 27        SallY Kleeberg's
                                   Expenses Paid eY
l2                                 Mr. Eber                     4


1_3   K],EEBERG     EXH. 28        Let,ter                      4


14    KLEEBERG      EXH. 29        E-mail dated 6/3/L6          4


15    KLEEBERG      EXH. 30        Letter of   AgreemenL
                                   Among Cousins Concerning
I6                                 Eber Brothers Lawsuit          4


L7     KLEEBERG EXH     .    31.   E-mail dated 6/3/16            4


 18    KI.,EEBERG   EXH. 32         E-mail dated Lo/30/t6         4


 10    KTJEEBERG    EXH'     33     E-mail dated 12/L3/16         4


 20    KLEEBERG     EXH'     34     Second Amended ComPlaintr     1-72


 2L

 t)

 23


       JACK   W.    HuNT&AssoclATEs,INc.-GLoBALSCHEDULINGSERVICE
                              LL2o Libert'Y euilding
                      Buffalo, New York L4202 - (71-6) 853-5600
            Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 125 of 126



                                                                                         255




{
            1                            INDEX TO WITNESSES

                                     Examlnation                           Page
            2     Witneee
                  DANIEIJ KI.rEEBERG BY MR ' RAMSEY:
                                                                           3
            3

                                                 BY MR. CATII{AN:          2L6
            4

                                                 BY MR.   BROOK:           246
            5

                                                 BY MR'   RAMSEY:          248
            6

            7

            I
             9

            10

            11

            t2
            L3

            L4

            15

            L6

            l7
            18

            L9

            20

            2L

            22

    {-. i    23
    u./
                   .]AcK   w.   HUNT &   AssocIATEg,   INc. .   GI./oBAI, SC}IEDUI,ING sERvIcE
                                          1L2O Llbert'Y BulJ'ding
                                  Buffalo, New York t42OZ - (?16) 853-5600
        Case 1:16-cv-09517-LAK-KHP Document 262-4 Filed 11/08/19 Page 126 of 126



                                                                           256




{
        L              QUESTIONS IvIARKED FOR RULINGS

        2    PAGE IJINE QUESTION

        3    1?8   Lg once again I'11 ask what' did Mr' St'ein
        4               convey   to   You   in   resPonse   to   Your

        5                questions    to him about these articles?
        6

        7

         I
         9

        10

        11

        L2

        13

        L4

        15

        16

        t7
        18

        L9

        20

        2l
        22

    U   23


              JACKW;HI'NT&AssocIATEs,.TNc.-GI,oBAI,SCHEDUT,INGSERVICE
                                1L20 LibertY Buildlng
                        Buffalo, New York ]4202 ' (1]-6) 853-5600
